Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 1 of 51 PageID #: 168
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 2 of 51 PageID #: 169




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

  U-NEST HOLDINGS, INC.                                  :
                                                         :
                                 Plaintiff               :
                                                         :
          v.                                             :       C.A. No.
                                                         :
  ASCENSUS COLLEGE SAVINGS                               :
  RECORDKEEPING SERVICES, LLC                            :
                                                         :
                                 Defendant               :

       DECLARATION OF KSENIA YUDINA, CFA, MBA IN SUPPORT OF PLAINTIFF
         U-NEST HOLDINGS, INC.’S MOTION FOR PRELIMINARY INJUNCTION

          I, Ksenia Yudina, CFA, MBA, do declare and state:

  1.      I make this declaration in support of the Motion for Preliminary Injunction of Plaintiff U-

          Nest Holdings, Inc. (“U-Nest”). I am the Chief Executive Officer of U-Nest and I have

          held this position at all times relevant to this action. The information in this declaration is

          taken from my own personal knowledge.

  2.      I make this declaration voluntarily.

  3.      To the best of my knowledge, U-Nest offers the only mobile application for iPhone that

          allows end-user account holders to save for their children’s education via a tax-advantaged

          529 college savings plan.

  4.      U-Nest is not just a mobile app, however; U-Nest serves as financial advisor to its end users

          who open accounts with a 529 qualified savings plan with respect to those investments.

  5.      More specifically, U-Nest’s end-user account holders sign an agreement when they

          contract to use U-Nest’s services that provides U-Nest with a limited power of attorney

          (“POA”) and appoints U-Nest as their Financial Advisor, attorney-in-fact and agent to




  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 3 of 51 PageID #: 170




          interface with 529 plans such as the Rhode Island 529 CollegeBound savings program (“RI

          Program”).

  6.      A true and accurate copy of the form of POA signed by U-Nest’s clients is attached as

          Exhibit C-1.

  7.      U-Nest, through myself and others, began completing the necessary forms in connection

          with the rollover process for its RI Program accounts on Friday, November 29 (the day

          after Thanksgiving) in order to meet the December 31 deadline to exit its accounts from

          the RI Program as set forth in the settlement agreement entered into between Ascensus

          College Savings Recordkeeping Services, LLC (“Ascensus”) and Invesco, and U-Nest on

          November 27, 2019 (the “Settlement Agreement”).

  8.      U-Nest (through me) also contacted Invesco Distributors, Inc. (“Invesco”) (an individual

          named Ron Murphy) on November 29, 2019 regarding the rollover process to try to make

          it as smooth as possible. A true and accurate copy of this correspondence is attached hereto

          as Exhibit C-2.

  9.      Invesco referred U-Nest to Ascensus for help with the rollover process. See Exh. C-2.

  10.     Because I knew of no individual at Ascensus who could assist with the rollover process, I

          asked U-Nest’s counsel to seek advice from counsel to Ascensus on who to contact.

  11.     Just hours after Ascensus unilaterally canceled the noon ET December 6, 2019 phone call

          with U-Nest to discuss the rollover process, U-Nest (through myself) received a phone call

          from JPMorgan Asset Management (“JPM”), specifically, a Mr. Todd Grathouse, who

          stated to me that (1) U-Nest would no longer be allowed to rollover RI accounts into the

          529 savings plan in New York (the “NY Program”), (2) that all of U-Nest’s current



                                                  -2-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 4 of 51 PageID #: 171




          accounts were being “frozen,” and (3) that U-Nest’s selling agreement with the NY

          Program would be terminated (the “NY Termination Call”).

  12.     During the NY Termination Call, JPM informed me that the termination resulted from a

          concern that U-Nest was “high risk”.

  13.     I promptly (the following business day, Monday, December 9) provided information to

          JPM demonstrating that U-Nest did not present any risk, including a full response to minor

          issues raised previously concerning a small handful of U-Nest accounts. A true and

          accurate copy of my December 9, 2019 correspondence to JPM is attached hereto as

          Exhibit C-3.

  14.     In light of that information, I then asked JPM to reconsider its termination of U-Nest in

          NY, but JPM declined to do so. See Exh. C-3.

  15.     I later received final notice from JPM that such termination would be effective January 6,

          2020.

  16.     A true and accurate copy of the final notice that U-Nest received from JPM is attached

          hereto as Exhibit C-4.

  17.     The circumstances surrounding the timing and substance of the NY Termination Call

          confirm to me that Ascensus had communicated with JPM that U-Nest was “high risk” (or

          a materially similar phrase) and orchestrated that U-Nest be terminated from NY.

  18.     The “communication” that was cryptically referenced in Ascensus counsel’s December 6

          email cancelling the scheduled December 6 phone call (forwarded to me by U-Nest’s

          counsel) was the NY Termination Call that happened later that same day; Ascensus has

          never denied this.



                                                 -3-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 5 of 51 PageID #: 172




  19.     Further, to the best of my knowledge, only Ascensus could have accused U-Nest of being

          “risky” to JPM; this is evident in large part because Ascensus, not JPM, processes all

          account paperwork in connection with the NY Program and JPM would not and could not

          have drawn this conclusion without input from Ascensus.

  20.     Ascensus describes its role in the NY Program as “program manager,” on a web page called

          “Advisor Guided College Savings Program,” which is located on the following web site

          regarding the NY Program: https://www.ny529advisor.com/home.

  21.     A true and accurate copy of the web page in which Ascensus describes its role in the NY

          Program is attached hereto as Exhibit C-4.

  22.     Further, I received four phone calls from the processing team that handles the NY Program

          – not JPM – regarding alleged “issues” concerning certain third party banks identified on

          U-Nest accounts opened in the NY Program shortly (within hours) after the Settlement

          Agreement was signed in November, further confirming to me Ascensus’ complicity in the

          NY Termination Call.

  23.     Because Ascensus is the manager for the 529 college savings plan in both RI and NY,

          Ascensus should have known when entering into the Settlement Agreement that U-Nest

          also had a selling agreement with JPM in connection with the NY Program.

  24.     Ascensus never called or corresponded with me or anyone else associated with U-Nest

          about the termination of U-Nest from the NY Program.

  25.     It is my opinion that Ascensus misled U-Nest over the course of approximately a week

          (leading up to the filing of this lawsuit) that Ascensus was sincerely considering a business

          resolution to this dispute, when all circumstances suggest that Ascensus was just stringing

          U-Nest along to try and “run out the clock” on U-Nest under the Settlement Agreement.

                                                  -4-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 6 of 51 PageID #: 173




  26.     The Securities and Exchange Commission (SEC), by letter dated February 11, 2019,

          notified U-Nest that it was under a standard, ordinary course “limited scope examination”

          in order to “better understand [U-Nest’s] business activities”, and requested extensive

          documents and data in connection therewith, all of which U-Nest complied with.

  27.     The SEC conducted a thorough “Examination”, or audit, of U-Nest during that time

          (February through May), culminating on May 29, 2019.

  28.     By letter also dated May 29, 2019, the SEC requested corrective action on five

          “deficiencies” identified during the Examination (providing 30 days to comply).

  29.     A true and accurate copy of the SEC’s May 29 letter is attached hereto as Exhibit C-5.

  30.     On June 27, 2019, U-Nest provided thorough written responses to the SEC’s May 29 letter.

  31.     A true and accurate copy of U-Nest’s responses to the SEC’s May 29 letter are attached

          hereto as Exhibit C-6.

  32.     U-Nest (through me) had a subsequent closing call with the SEC in July 2019 to review U-

          Nest’s June 27, 2019 letter, and was confirmed by the SEC to me during that phone call to

          have resolved all deficiencies, and as a result, the SEC cleared U-Nest.

  33.     Ascensus has claimed that U-Nest is “risky” because of minor issues it claims exists with

          a small number of U-Nest accounts, things like a maiden name being used, or a third party

          bank being referenced, or a social security number being entered incorrectly; these are

          minor errors that occur in the ordinary course of opening accounts and, in any event, U-

          Nest has successfully addressed and resolved all such concerns on every single one of such

          accounts.

  34.     I am U-Nest’s founder, and I am a mother of three. U-Nest has less than 10 employees,

          and is still in its “start-up” phase.

                                                  -5-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 7 of 51 PageID #: 174




  35.     U-Nest was recently profiled favorably by Forbes Magazine.

  36.     A true and accurate copy of the Forbes profile of U-Nest is attached hereto as Exhibit C-7.

  37.     After reviewing the 529 college savings plans of all 50 states, U-Nest chose the RI Program

          as one of two plans to primarily recommend to its end user advisory clients (the other being

          the NY Program) based on the caliber of the Program and improvements that resulted under

          the leadership of the Honorable General Treasurer Magaziner.

  38.     U-Nest currently only operates on the iPhone platform and has launched an application for

          Android platforms as well, but cannot offer the Android access to clients due to this

          ongoing dispute with Ascensus.

  39.     U-Nest does not currently have a selling agreement with a 529 college savings plan in any

          other Ascensus-managed state.

  40.     While U-Nest does have selling agreements with two states not managed by Ascensus, U-

          Nest cannot use those plans for its RI Program accounts due to technical limitations

          associated with the managers of those plans.

  41.     In other words, it is not technologically feasible for U-Nest to successfully establish a

          selling agreement in a non-Ascensus-managed state to which to roll over its RI Program

          accounts without at least six months’ lead time to do so.

  42.     Under the Settlement Agreement, U-Nest accepted a shorter time to accomplish the

          rollovers – approximately one month’s time – because it would have been feasible to do

          that when the state accepting the rollovers (NY) was also an Ascensus-managed and

          Ascensus-platform state.

  43.     Now that Ascensus has (based on the facts available to me) taken steps to block U-Nest’s

          access to the NY Program, the circumstances under which U-Nest settled the litigation

                                                  -6-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 8 of 51 PageID #: 175




          initiated by its Verified Complaint and Motion for Temporary Restraining Order against

          Ascensus and Invesco in the Superior Court of Rhode Island, civil case number PC-2019-

          11342 (the “Original Action”), have been drastically changed.

  44.     If U-Nest’s access to its 500+ RI Program accounts is allowed to terminate under the

          Agreement without recourse from this Court, these customers will, without warning, lose

          the special access to their accounts afforded to them by U-Nest’s mobile application (for

          which they have contracted).

  45.     In addition, U-Nest’s customers will lose their financial advisor, and neither Invesco nor

          JP Morgan provides direct-sold plans (their plans are only offered through financial

          advisors). In addition to convenience, the clients require special guidance and help

          answering their 529 plan related questions, and they will lose these services if U-Nest’s

          advisor access is terminated by Ascensus. I am of the opinion that such an event may

          subject U-Nest, Invesco and Ascensus to a class action lawsuit.

  46.     As a result, each of those families – the clients of U-Nest – will face considerable confusion

          regarding the status of those accounts and the money they have already invested therein.

  47.     At a minimum, it is highly likely to result in a loss of confidence in U-Nest by both its

          current end user clients and prospective clients, and substantial negative press against U-

          Nest.

  48.     Given U-Nest’s status as a small and growing company, such an event could result in U-

          Nest’s inability to continue to conduct business, and the loss of an innovative idea from a

          market that is in my opinion dominated by old thinking and in need of such innovation.




                                                  -7-


  81834622v.1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 9 of 51 PageID #: 176
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 10 of 51 PageID #: 177




 Exhibit C-1
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 11 of 51 PageID #: 178

                                                                                                                                                            a


               Advisor Agreement
               Terms and Conditions
               This agreement covers our relationship with you. In addition to setting out the terms by which we provide advisory services to
               you, it also sets out the terms and conditions applicable to your use of our Sites (as deﬁned below). Your electronic signature
               (hereafter referred to as “E-signature”) to this agreement constitutes your agreement to contract with U-Nest Holdings Inc.,
               which operates under the tradename uNest, under the following terms and conditions.

               For purposes of this Agreement, “you” or “your” refers to the person who has signed this Agreement under the person’s own
               name electronically, i.e., the person opening a college funding account (“Account”) for the beneﬁt of a future student (“Student”).
               You, the person(s) who has signed this Agreement, is our investment advisory client. Nobody else, e.g., the Student or any
               person who contributes money to the Account other than you (a “Contributor”), is our client. “We,” “us,” “our” “uNest” refers to U-
               Nest Holdings, Inc. an internet investment adviser registered with the Securities and Exchange Commission.

               This Agreement provides us with a limited power of attorney and appoints uNest as your attorney-in-fact and agent, to access
               and provide your personal information to 529 Plans and their proper agents, and to retrieve and use your information with the
               full power and authority to do and perform each thing necessary in connection with such activities as if you were doing them
               personally. Among other valid things, this Agreement means we are authorized to receive conﬁrmations and statements, initiate
               contributions, perform investment option changes, make qualiﬁed withdrawals, inquire, and have access to your Account. We
               will not be permitted to change the owner of the Account, and we will not be able to add, change or delete banking instructions,
               or to transfer assets out or roll assets out of your Account without your permission.

               You consent to the electronic delivery of all documents and other information (including our Form ADV, Privacy Notice and any
               529 Plan disclosure documents). You conﬁrm that you have received our Form ADV Part 2A brochure and our Privacy Notice
               You understand that uNest does not provide tax, legal, or other professional guidance, and you should seek such advice prior to
               investing any money.

               uNest provides non-discretionary investment advice. This means that you, rather than us, will select each investment. We
               provide investment advice exclusively through our interactive website, currently located at unestapp.com, the terms and
               conditions applicable to its use are set out below. You conﬁrm that you do not need, require or desire in-person or other
               personal investment advice. Our investment advice will be based on the personal information you provide to us through our
               website. We do not provide any investment advice through other means.

               You acknowledge that uNest provides investment advice on only one or certain 529 Plans, and on only certain of the investment
               options available in those 529 Plans. These choices, which we refer to as “Investment Choices,” are listed on our website. uNest
               is assisting you saving and investing on behalf of a Student, rather than on seeking investment returns generally. Therefore,
               uNest’s investment advice will not, and is not intended to, meet your investment objectives, or the objectives of the Student or
               any Contributor.

               You represent that, upon selecting an investment, you will complete any documentation that the investment requires, which
               currently requires that you provide your name, a U.S. permanent street address, and date of birth, among other things, that will
               be used to verify your identity.

               UNest uses Plaid for bank authorization. Banking credentials are never made accessible to UNest. Plaid takes deliberate steps
               designed to protect end user information in their possession. These steps include maintaining information security controls such
               as data encryption, ﬁrewalls, logical and physical access controls, and continuous monitoring. These controls are regularly
               evaluated for eﬀectiveness against industry standards internally and by independent security auditors. (More resources on the
               security and privacy policies with Plaid: https://plaid.com/security/ https://plaid.com/legal/). You authorize uNest to use account
               and routing numbers obtained by Plaid, as required on enrollment forms, to open your 529 account. Use may vary by 529 Plan
               and can be transferred to the enrollment form as needed in either physical or digital form.

               We may change our technologies and support services in our discretion at any time. We may change the Investment Choices, or
               reduce or expand the Investment Choices available, in our discretion from time to time. We reserve the right to implement a
               minimum investment or a minimum balance in our discretion. In the instance that uNest changes the Investment Choices, you
               consent to the use of your E-signature on any forms needed for such changes.

               By signing this Agreement,

               1. You conﬁrm that the information provided to us in the Account opening process is accurate, and you agree to update us promptly when the
               information changes;
               2. You agree to use our services only for lawful purposes;


https://unestapp.com/advisoragreement/                                                                                                                          1/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 12 of 51 PageID #: 179
               3. You agree to provide us with a limited power of attorney;
               4. You agree that the Account will be invested in the CollegeBound 529 Program maintained by the State of Rhode Island; and
               5. You agree to the additional representations, warranties and agreements set forth on Exhibit A hereto.


               Fees. uNest charges a monthly fee (i.e., service fees) for its services, including the personal use of the uNest web or mobile
               application. This fee is $3 per month; provided that uNest reserves the right to increase this fee on 30 days’ notice. The fee
               includes advisory services, execution, and account reporting. The fee will be collected by the same method of payment that you
               selected for your investment contributions to the Account. At it’s sole discretion, uNest may forfeit the advisory fee for a period
               of time speciﬁed in the promotional materials.

               In addition to uNest’s fees, your Account is subject to any distribution or transaction fees charged by a 529 Plan or intermediary,
               the 529 Plan’s fees and expenses, and the Investment Choices’ fees and expenses, and that those fees and expenses are
               generally disclosed in their disclosure documents. You understand that, even though uNest does not receive those fees and
               expenses, the Account’s investment returns will be reduced by this double-layering of fees.

               Limitation of liability and indemniﬁcation. uNest, its personnel, its service providers, and its agents shall not be liable to you for
               any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in advising or
               administering the Account or the performance uNest’s duties under this Agreement, except for willful misfeasance, bad faith, or
               gross negligence in its performance of its duties and obligations under this Agreement. In no event shall uNest be responsible
               or liable, whether in contract, warranty, tort (including negligence), or otherwise, for any indirect, special, incidental, exemplary,
               liquidated, or punitive damages. To the extent permitted by law, uNest’s liability shall be limited to fees actually received from
               the account. Notwithstanding the foregoing, nothing contained in this paragraph or elsewhere in this Agreement shall
               constitute a waiver by you of any of your legal rights under applicable U.S. federal securities laws or any other laws whose
               applicability is not permitted to be contractually waived. We have no liability for events beyond our control. The Account
               should be considered a long-term investment, and changes to the Account (such as choosing diﬀerent Investment Choices)
               should not be expected to be implemented on any particular timing, even if market events or other occurrences suggest
               urgency.

               You agree that you will, or you will cause the Account to, indemnify uNest, its personnel, its aﬃliates, its service providers, and its
               agents, for and to hold them harmless from any loss, claim, or dispute that may arise out of any inaccurate personal or other
               information that you have provided uNest in connection with this Agreement, during the Account opening process, in updating
               the Account information; out of any action relating to any tax liabilities to which the Account may become subject; and out of any
               damage to our website or otherwise due to malware, viruses, cybersecurity breaches, or other harm arising due to your
               accessing or using of the website.

               Conﬁdentiality. uNest and you each agree that all information and advice furnished by either party to the other pursuant to this
               Agreement shall remain conﬁdential and shall not be disclosed to any third parties except as otherwise provided in our Privacy
               Policy Notice, as agreed in writing by us and you, or as may be permitted or required by law.

               Intellectual Property. The contents of the Sites, including text, logos, and images, our software, our processes, our business
               methods, and all of our other materials that may constitute intellectual property are our property, and are protected under
               national and international copyright, trademark, and other laws.

               Amendments to this Agreement. By giving you 30 days’ notice and eﬀective beginning at the end of that 30 day period, we
               may amend this Agreement in any way, except to change the investment advisory fee structure or if we determine in our
               ﬁduciary duty that you, the Student, or the Account would be materially adversely aﬀected by the amendment (unless we
               determine that the amendment is required for compliance with law). Any other amendments will only take eﬀect upon your and
               our mutual agreement.

               Assignment. Neither uNest nor you may assign this Agreement (as “assignment” is deﬁned for purposes of the Investment
               Advisers Act of 1940) without the prior consent of the other party. In the event of an assignment of this Agreement by uNest, or a
               deemed assignment due to a change in control of uNest, uNest agrees to provide at least 30 days’ notice to you, and you agree
               that, if you continue to accept services under this Agreement after such notice, that shall constitute your consent to the
               assignment for all purposes.

               Governing law and arbitration. This Agreement will be governed by and interpreted in accordance with the laws of the State of
               California. To the extent permitted by law, any controversy under this Agreement shall be determined by arbitration, in
               accordance with the rules of the American Arbitration Association.

               Miscellaneous. The enforceability or validity of any section, paragraph or provision of this Agreement shall not aﬀect the
               enforceability or validity of the balance of this Agreement. A party’s failure to insist at any time on strict compliance with this
               Agreement or with any of the terms of the Agreement or any continued course of such conduct on its part will not constitute a
               waiver by it of any of its rights or privileges.

               Termination. uNest may immediately terminate this Agreement at any time by emailing you written notice or by other
               appropriate means of notice. You may terminate this Agreement without penalty upon 60 days’ written notice to us, with eﬀect at
               quarter end, unless otherwise agreed by uNest. If termination is eﬀective on a date other than month end and if uNest has been
               paid its investment advisory fee in advance, uNest shall refund any portion of its investment advisory fee to which it was not
               entitled, as calculated by us in good faith based on the pro rata portion of the month during which it provided services. For any

https://unestapp.com/advisoragreement/                                                                                                                   2/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 13 of 51 PageID #: 180
               investment advisory fee that remains owing, uNest is entitled to invoice you, and you agree to promptly pay the invoiced amount
               in full. After termination of this Agreement takes eﬀect, the Contributors, the Student, and the Account will lose access to our
               technology solutions that support investments by family and friends.

               Survival. The following provisions shall survive termination of this Agreement: “Limitation of liability and indemniﬁcation” and
               “Termination.
               PLEASE READ THESE TERMS AND CONDITIONS OF USE CAREFULLY.
               BY USING THE WEBSITE LOCATED AT UNEST.COM, AS WELL AS ANY SUBDOMAINS THEREOF AND THE RELATED MOBILE
               WEBSITE (COLLECTIVELY, THE “SERVICE”), YOU AGREE TO BE BOUND BY THE FOLLOWING, WHETHER OR NOT YOU
               BECOME A CLIENT OF UNEST.

               These terms and conditions of use apply solely to your access to, and use of, the web sites or mobile applications of uNest
               (“uNest” “we” or “our”), located at www.unestapp.com and any other sites or mobile applications operated by uNest that link to
               these Site Terms (the “Sites”).

               uNest reserves the right to change or modify any of these Site Terms or any policy or guideline of the Sites, at any time and in its
               sole discretion. If uNest makes changes to these Site Terms, we will provide notice of such changes, such as by posting a notice
               on the Sites or updating the “Last Updated” date above. Your continued use of our Sites following the posting of changes or
               modiﬁcations will conﬁrm your acceptance of such changes or modiﬁcations. Therefore, you should frequently review the Site
               Terms and applicable policies whenever you access the Sites and at least every thirty (30) days to make sure that you
               understand the terms and conditions that will apply to you and your use of the Sites. If you do not agree to the amended terms,
               you must stop using the Sites.

               Copyright and Limited License. Unless otherwise indicated in the Sites, the Sites and all content and other materials on the
               Sites, including, without limitation, the uNest logo, and all designs, text, graphics, pictures, information, data, software, sound
               ﬁles, other ﬁles and the selection and arrangement thereof (collectively, the “Site Materials”) are the proprietary property of
               uNest or our licensors or users and are protected by U.S. and international copyright laws.

               You are granted a limited, non-sublicensable license to access and use the Sites and electronically copy, (except where
               prohibited without a license) and print to hard copy portions of the Site Materials for your informational, non-commercial and
               personal use only. Such license is subject to these Site Terms and does not include: (a) any resale or commercial use of the Sites
               or the Site Materials therein; (b) the distribution, public performance or public display of any Site Materials; (c) modifying or
               otherwise making any derivative uses of the Sites and the Site Materials, or any portion thereof; (d) use of any data mining,
               robots or similar data gathering or extraction methods; (e) downloading (other than the page caching) of any portion of the Sites,
               the Site Materials or any information contained therein, except as expressly permitted on the Sites; or (f) any use of the Sites or
               the Site Materials other than for its intended purpose.

               Any use of the Sites or the Site Materials other than as speciﬁcally authorized herein, without the prior written permission of
               uNest, is strictly prohibited and will terminate the license granted herein. Such unauthorized use may also violate applicable
               laws including without limitation copyright and trademark laws and applicable communications regulations and statutes. Unless
               explicitly stated herein, nothing in these Site Terms shall be construed as conferring any license to intellectual property rights,
               whether by estoppel, implication or otherwise. This license is revocable at any time.

               Repeat Infringer Policy. In accordance with the Digital Millennium Copyright Act (“DMCA”) and other applicable law, uNest has
               adopted a policy of terminating, in appropriate circumstances and at uNest’s sole discretion, subscribers or account holders who
               are deemed to be repeat infringers. uNest may also at its sole discretion limit access to the Sites and/or terminate the accounts
               of any users who infringe any intellectual property rights of others, whether or not there is any repeat infringement.

               Copyright Complaints. If you believe that anything on the Sites infringes upon any copyright which you own or control you may
               ﬁle a notiﬁcation of such infringement with our Designated Agent. Please see 17 U.S.C. §512(c)(3) for the requirements of a
               proper notiﬁcation. You should note that if you knowingly misrepresent in your notiﬁcation that the material or activity is
               infringing, you will be liable for any damages, including costs and attorneys’ fees, incurred by uNest or the alleged infringer as
               the result of our relying upon such misrepresentation in removing or disabling access to the material or activity claimed to be
               infringing.

               Trademarks. The uNest logo and any other product or service name or slogan contained in the Sites are trademarks of uNest
               and its suppliers or licensors, and may not be copied, imitated or used, in whole or in part, without the prior written permission of
               uNest or the applicable trademark holder. You may not use any metatags or any other “hidden text” utilizing “uNest” or any other
               name, trademark or product or service name of uNest without our prior written permission. In addition, the look and feel of the
               Sites, including all page headers, custom graphics, button icons and scripts, is the service mark, trademark and/or trade dress of
               uNest and may not be copied, imitated or used, in whole or in part, without our prior written permission. All other trademarks,
               registered trademarks, product names and company names or logos mentioned in the Sites are the property of their respective
               owners. Reference to any products, services, processes or other information, by trade name, trademark, manufacturer, supplier
               or otherwise does not constitute or imply endorsement, sponsorship or recommendation thereof by uNest.

               Hyperlinks. You are granted a limited, non-exclusive right to create a text hyperlink to the Sites for noncommercial purposes,
               provided such link does not portray uNest or any of its products and services in a false, misleading, derogatory or otherwise
               defamatory manner and provided further that the linking site does not contain any adult or illegal material or any material that is
               oﬀensive, harassing or otherwise objectionable. This limited right may be revoked at any time. You may not use a uNest logo or

https://unestapp.com/advisoragreement/                                                                                                                 3/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 14 of 51 PageID #: 181
               other proprietary graphic of uNest to link to this Sites without the express written permission of uNest. Further, you may not use,
               frame or utilize framing techniques to enclose any uNest trademark, logo or other proprietary information, including the images
               found at the Sites, the content of any text or the layout/design of any page or form contained on a page on the Sites without
               uNest’s express written consent. Except as noted above, you are not conveyed any right or license by implication, estoppel or
               otherwise in or under any patent, trademark, copyright or proprietary right of uNest or any third party.

               uNest makes no claim or representation regarding, and accepts no responsibility for, the quality, content, nature or reliability of
               third-party Web sites accessible by hyperlink from the Sites, or Web sites linking to the Sites. Such sites are not under the
               control of uNest and uNest is not responsible for the contents of any linked site or any link contained in a linked site, or any
               review, changes or updates to such sites. uNest provides these links to you only as a convenience, and the inclusion of any link
               does not imply aﬃliation, endorsement or adoption by uNest of any site or any information contained therein.

               Third Party Content; No Endorsement of uNest by Third Parties. uNest may provide third party content on the Sites and may
               provide links to Web pages and content of third parties (collectively, “Third Party Content”) as a service to those interested in this
               information. uNest does not control, endorse or adopt any Third Party Content and makes no representation or warranties of any
               kind regarding the Third Party Content, including without limitation regarding its accuracy or completeness. You acknowledge
               and agree that uNest is not responsible or liable in any manner for any Third Party Content and undertakes no responsibility to
               update or review any Third Party Content. Users use such Third Party Content contained therein at their own risk. Third parties
               who are identiﬁed on the Sites do not sponsor, endorse or promote uNest or uNest’s business. Third parties and their
               documentation, whether available by link via the Sites or otherwise, may contain intellectual property of such third parties which
               is protected by applicable law.

               Third-Party Products and Services. uNest may provide or allow users to provide information about or links to third-party
               products or services on the Sites. Your business dealings or correspondence with, or participation in promotions of, such third
               parties, and any terms, conditions, warranties or representations associated with such dealings or promotions, are solely
               between you and such third party. uNest is not responsible or liable for any loss or damage of any sort incurred as the result of
               any such dealings or promotions or as the result of the presence of such non- uNest advertisers or third party information on the
               Sites.

               Feedback. You acknowledge and agree that any questions, comments, suggestions, feedback, ideas, plans, notes, drawings,
               original or creative materials or other information or materials regarding the Sites, uNest or uNest’s general products or services
               (but excluding any client information) (the “Feedback”) that are provided by you in the form of email or other submissions to
               uNest, or any postings on the Sites, are (as between you and uNest) non- conﬁdential and shall become the sole property of
               uNest. uNest shall own, and you hereby assign to uNest, all exclusive rights, including all intellectual property rights, and shall be
               entitled to the unrestricted use and dissemination of such Feedback for any purpose, commercial or otherwise, without
               acknowledgment or compensation to you.

               User Content and Interactive Services or Areas. The Sites may include interactive areas or services (“Interactive Areas”), such
               as forums, chat rooms or message boards, online hosting or storage services, or other areas or services in which you or other
               users create, post or store any content, messages, materials, data, information, text, music, sound, photos, video, graphics,
               applications, code or other items or materials on the Sites (“User Content”). You are solely responsible for your use of such
               Interactive Areas and use them at your own risk. By using any Interactive Areas, you agree not to post, upload to, transmit,
               distribute, store, create or otherwise publish through the Sites any User Content that (i) is unlawful, libelous, defamatory,
               obscene, indecent, lewd, suggestive, harassing, threatening, invasive of privacy or publicity rights, abusive, inﬂammatory,
               fraudulent or otherwise objectionable; (ii) that would constitute, encourage or provide instructions for a criminal oﬀense, violate
               the rights of any party, or that would otherwise create liability or violate any local, state, national or international law; (iii) that may
               infringe any patent, trademark, trade secret, copyright or other intellectual or proprietary right of any party. By posting any User
               Content, you represent and warrant that you have the lawful right to distribute and reproduce such User Content; (iv) that
               impersonates any person or entity or otherwise misrepresents your aﬃliation with a person or entity; (v) that constitutes (a)
               unsolicited promotions, political campaigning, advertising or solicitations; (b) private information of any third party, including,
               without limitation, addresses, phone numbers, email addresses, Social Security numbers and credit card numbers; or (c) viruses,
               corrupted data or other harmful, disruptive or destructive ﬁles; and (vi) that, in the sole judgment of uNest, is objectionable or
               which restricts or inhibits any other person from using or enjoying the Interactive Areas or the Sites, or which may expose uNest
               or its users to any harm or liability of any type.

               You further agree that you are solely responsible for your conduct while on the Sites, and you agree that you will not do any of
               the following in connection with the Site or its users: (i) use the Site or the Service in any manner that could interfere with,
               disrupt, negatively aﬀect or inhibit other users from fully enjoying the Site or that could damage, disable, overburden or impair
               the functioning of the Site in any manner; (ii) impersonate or post on behalf or any person or entity or otherwise misrepresent
               your aﬃliation with a person or entity; (iii) cheat or utilize unauthorized exploits in connection with the Service; (iv) stalk,
               intimidate, threaten, or otherwise harass or cause discomfort to other users; (v) send any unsolicited commercial messages; (vi)
               use the Site or the Service for any illegal or unauthorized purpose or engage in, encourage, or promote any illegal activity, or
               any activity that violates these Terms of Use; or (vii) circumvent or attempt to circumvent any ﬁltering, security measures or other
               features uNest may from time to time adopt to protect the Sites, its users or third parties.

               uNest takes no responsibility and assumes no liability for any User Content posted, stored or uploaded by you or any third party,
               or for any loss or damage thereto, nor is uNest liable for any mistakes, defamation, slander, libel, omissions, falsehoods,
               obscenity, or profanity you may encounter. Your use of Interactive Areas is at your own risk. Enforcement of the user content or
               conduct rules set forth in these Site Terms is solely at uNest’s discretion, and failure to enforce such rules in some instances

https://unestapp.com/advisoragreement/                                                                                                                        4/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 15 of 51 PageID #: 182
               does not constitute a waiver of our right to enforce such rules in other instances. In addition, these rules do not create any
               private right of action on the part of any third party or any reasonable expectation that the Sites will not contain any content that
               is prohibited by such rules. As a provider of interactive services, uNest is not liable for any statements, representations or User
               Content provided by its users in any public forum, personal home page or other Interactive Area. Although uNest has no
               obligation to screen, edit or monitor any of the Content posted in any Interactive Area, uNest reserves the right, and has
               absolute discretion, to remove, screen or edit any User Content posted or stored on the Sites at any time and for any reason
               without notice, and you are solely responsible for creating backup copies of and replacing any User Content you post or store
               on the Sites at your sole cost and expense. Any use of the Interactive Areas or other portions of the Sites in violation of the
               foregoing violates these Site Terms and may result in, among other things, termination or suspension of your rights to use the
               Interactive Areas and/or the Sites.

               If you post User Content to the Sites, unless we indicate otherwise, you grant uNest and its aﬃliates a nonexclusive, royalty-free,
               perpetual, irrevocable and fully sublicensable right to use, reproduce, modify, adapt, publish, translate, create derivative works
               from, distribute, perform and display such User Content throughout the world in any media on or in connection with the Sites
               and the promotion thereof. You grant uNest and its aﬃliates and sublicensees the right to use the name that you submit in
               connection with such content, if we choose. You understand and agree that the use of your or other users name, likeness, voice
               or identity in connection with various features on the Sites does not imply any endorsement of such feature or of the Sites of
               uNest unless explicitly stated otherwise. You represent and warrant that (a) you own and control all of the rights to the User
               Content that you post or you otherwise have the right to post such User Content to the Sites; (b) the User Content is accurate
               and not misleading; and (c) use and posting of the User Content you supply does not violate these Site Terms and will not violate
               any rights of or cause injury to any person or entity.

               Registration Data. Account Security. In consideration of your use of the Sites, you agree to (a) provide accurate, current and
               complete information about you as may be prompted by any registration forms on the Site (“Registration Data”); (b) maintain the
               security of your password and identiﬁcation; (c) maintain and promptly update the Registration Data, and any other information
               you provide to uNest, to keep it accurate, current and complete; and (d) accept all risks of unauthorized access to the
               Registration Data and any other information you provide to uNest. You are responsible for maintaining the conﬁdentiality of any
               account information, user names, logins, passwords, and security questions and answers that you use to access any page or
               feature on the Sites, and for logging oﬀ of your account and any protected areas of the Sites. Further, you are fully responsible
               for all activities occurring under your accounts, user names, logins, passwords, and security questions and answers that result
               from your negligence, carelessness, misconduct, or failure to use or maintain appropriate security measures. If you become
               aware of any suspicious or unauthorized conduct concerning your accounts, user names, logins, passwords, or security
               questions and answers, you agree to contact uNest immediately. uNest will not be liable for any loss or damage arising from
               your failure to comply with this paragraph.

               International use. The investment advisory services referred to on the Sites are intended to be made available only to U.S.
               residents. The Sites are not to be a solicitation for or oﬀering of any service or product to any person in any jurisdiction where
               such solicitation or oﬀering would be illegal.

               Because of the global nature of the Internet, you agree to comply with all local rules with respect to your account and your
               online conduct, including all laws, rules, codes, and regulations of the country in which you reside and the country from which
               you access the Sites, including without limitation, all laws, rules, codes, regulations, decrees, acts, orders, directives, legislation,
               bills, and statutes pertaining to tax, contracts, intellectual property, securities, e-commerce, banking, technology, computers,
               fraud, and privacy. In addition, you agree to comply with all applicable laws, rules, codes, and regulations regarding the
               transmission of technical data exported from the United States or cross-border transmission of data including under applicable
               data privacy laws.

               Disclaimer. Except as expressly provided to the contrary in a writing by uNest, the sites, the site materials contained therein and
               the services provided on or in connection therewith (the “services”) are provided on an “as is” basis without warranties of any
               kind, either express or implied. uNest disclaims all other warranties, express or implied, including, without limitation, implied
               warranties of merchantability, ﬁtness for a particular purpose, title and non- infringement as to the sites and the services,
               including the information, content and materials contained therein. uNest does not represent or warrant that materials in the
               sites or the services are accurate, complete, reliable, current or error-free. uNest does not represent or warrant that the sites or
               its servers are free of viruses or other harmful components.

               uNest is not responsible for typographical errors or omissions relating to pricing, text or photography. While uNest attempts to
               make your access and use of the sites and the services safe, uNest cannot and does not represent or warrant that the sites or its
               server(s) are free of viruses or other harmful components; therefore, you should use industry- recognized software to detect and
               disinfect viruses from any download.

               Modiﬁcations to the Sites. uNest reserves the right to change any and all content contained in the Sites and to modify, suspend
               or discontinue the Sites or any Services oﬀered through the Sites or any features or functionality of the Sites or the Services at
               any time without notice and without obligation or liability to you.

               Termination. Notwithstanding any of these Site Terms, uNest reserves the right, without notice and in its sole discretion, to
               terminate your license to use the Sites, and to block or prevent future your access to and use of the Sites.

               Severability. If any provision of these Site Terms shall be deemed unlawful, void or for any reason unenforceable, then that
               provision shall be deemed severable from these Site Terms and shall not aﬀect the validity and enforceability of any remaining


https://unestapp.com/advisoragreement/                                                                                                                    5/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 16 of 51 PageID #: 183
               provisions.
                 Search the site

                                                                                                                                        Search


                 Recent Posts
                 How to Start Saving for a College Savings Account

                 Coverdell ESA vs 529 Plan: Which One to Choose?

                 6 Steps to Opening a 529 College Savings Plan

                 REAL PEOPLE ASKING QUESTIONS

                 Myths vs Truths


                 Recent Comments

                 Archives
                 December 2019

                 November 2019

                 October 2019

                 June 2019

                 May 2019

                 April 2019

                 March 2019

                 February 2019

                 January 2019

                 December 2018

                 November 2018

                 October 2018

                 September 2018

                 August 2018

                 July 2018


                 Categories
                 529 Plan

                 529 Plan

                 College

                 College

                 College Savings

                 College Tuition

                 Education

                 Families of U-Nest

                 Parenting

                 U-Nest




                                                                  GET FREE WEEKLY UPDATES

                     College tuition is expensive. Knowledge is free. Get the latest tips and tricks to ensure you can aﬀord college for your
                                                                              child.




https://unestapp.com/advisoragreement/                                                                                                           6/7
       Case
12/19/2019     1:19-cv-00659-WES-PAS Document 6-4
                                              AdvisorFiled 12/20/19
                                                     Agreement | U-Nest Page 17 of 51 PageID #: 184

                                                                                  Enter your email here



                         I consent to my submitted data being collected via this form*



                                                                                   SIGN UP NOW

                                                                 We respect your privacy and take protecting it seriously.




                 SOCIAL LINKS

                                                                             




               Home                                                                               FAQs
               Features                                                                           Blog
               Pricing                                                                            Contact Us
               About Us                                                                           Press
               Download App                                                                       Legal
                                                                                                  Important Disclosures


               Subscribe to our Newsletter

                 Your Email                                                                                                                            Subscribe



                                                                                                                                              


                                                                                                                         © 2018-2019 U-Nest Inc. All rights reserved.


               This website is operated by U-Nest Inc., an SEC Registered Investment Advisor. U-Nest does not provide investment advice on
               investments that are guaranteed by a bank or otherwise, or that are FDIC-insured. Investing involves risk and investments may
               lose value. Please consider your objectives, 529 plan tax considerations, and U‑Nest pricing before investing. Past performance
               does not guarantee future results. Investment outcomes and projections are hypothetical in nature. U-Nest does not provide
               brokerage services. To understand Calculation Methodology, refer to the Disclosure about College Savings Calculator. See U-
               Nest Brochure for additional information about risks.




https://unestapp.com/advisoragreement/                                                                                                                                  7/7
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 18 of 51 PageID #: 185




 Exhibit C-2
    Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 19 of 51 PageID #: 186




From: Ksenia Yudina <ksenia.yudina@u-nest.com>
Sent: Friday, November 29, 2019 2:22 PM
To: Murphy, Ron <Ronald.Murphy@invesco.com>
Cc: Farside, Joseph <Joseph.Farside@lockelord.com>; Caplan, Matt <mcaplan@cooley.com>
Subject: CollegeBound 529 Rollovers

Hi Ron,

Hope you had a nice Thanksgiving. Since per our settlement agreement (attached), Invesco agreed to assist us in
the timely and efficient rollovers of all existing clients to another 529 plan provider (paragraph 13), I have a few
questions.

1. Who should be our main point of contact at Invesco to assist with this process?
2. How long do the rollovers typically take? Please describe the process in detail - when the check is issued,
whether the account at Invesco is permanently closed, etc.
3. Please advise whether the Section 3 in the form below is filled out correctly:




I appreciate your assistance in this matter.

Kind regards,

Ksenia Yudina, CFA
Founder and CEO

                                                         1
     Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 20 of 51 PageID #: 187
                      U-Nest Holdings, Inc.

                      (310) 923-0363
                      ksenia.yudina@u-nest.com
                      www.u-nest.com


Confidentiality Notice: This facsimile and or email may contain confidential information.
The information is intended for the sole use of the individual or entity indicated above. If you are
not the intended recipient or an authorized agent, you are hereby notified that any disclosure, copying,
distribution or use of the information contained in this transmission is strictly prohibited. If you have
received this transmission in error, please notify the sender immediately by email and destroy
this transmission. Thank you.




                                                                           2
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 21 of 51 PageID #: 188




Exhibit C-3
    Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 22 of 51 PageID #: 189




From: Grathouse, Todd <todd.grathouse@jpmorgan.com>
Date: Wed, Dec 11, 2019 at 7:57 AM
Subject: RE: U-Nest / Agreement with JPM For Registered Investment Advisers
To: Ksenia Yudina <ksenia.yudina@u-nest.com>
Cc: Peter Mansfield <peter@u-nest.com>


Ksenia-



This is to acknowledge that JPMorgan received your email. JPMorgan is terminating its selling agreement with U-Nest
Holdings LLC as expressed in the phone call from Friday December 6th. A termination notice was sent on Friday as
indicated in the phone call.



When we stated that accounts would be frozen we were referring to not opening any new accounts nor accepting any
new purchases or rollovers into the NY529 Advisor Guided Plan accounts. The shareholders can redeem their accounts
or roll them to a new plan, just not place additional purchases.



Thanks

Todd



From: Ksenia Yudina [mailto:ksenia.yudina@u-nest.com]
Sent: Monday, December 09, 2019 4:04 PM
To: Grathouse, Todd (AM, USA) <todd.grathouse@jpmorgan.com>
Cc: Peter Mansfield <peter@u-nest.com>
Subject: U-Nest / Agreement with JPM For Registered Investment Advisers



Dear Todd,

                                                          1
    Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 23 of 51 PageID #: 190



I wanted, before too much more time passed, to send you a note regarding our discussion of last Friday. We believe that
Ascensus is taking actions to block U-Nest’s growth and, more, to try and cut U-Nest out of the industry altogether. This
has become apparent to us after Ascensus took wrongful aggressive action against U-Nest in RI, and only days later,
initiated similar action with respect to the NY plan. These actions harm U-Nest, obviously, but they also harm the 529
plans that U-Nest has proven an ability to market to its end users, and most importantly it harms the end users who have
opened accounts with the NY plan and appointed U-Nest as their financial advisor in connection with those accounts.

U-Nest greatly values its relationship with JPM. As you may know, we are looking to work with JPM on several other
initiatives (commercial banking, payment processing for gifting, FinLab accelerator) and have very strong business
contacts in the SF office. U-Nest has no interest in being adverse to JPM for those reasons among others. But we need
to make you aware that it appears Ascensus is likely using JPM in its role as distributor of the NY plan to effectuate
Ascensus’ predatory activity against U-Nest. We believe Ascensus may have a couple of strong motivations for doing this,
but are unable to discuss those now.

Intro to U-Nest

In support of our background and overall approach, UNest has been lauded loudly in both business and consumer media
for its positive impact on American families looking to save for their children’s education. We would be happy to forward
some examples of the positive press we have received. We also enjoy a 4.9 rating in the Apple app store. Several leading
venture capital firms have invested in us to help endorse our solution. Simply put, parents also love UNest for how we
make the 529 sign up process less complex. We have always strived to achieve this without compromising any aspect of
the compliance or regulatory requirements.


Summary of Pre-Existing Ascensus-U-Nest Dispute in RI

We are not sure that Ascensus has provided a complete set of facts to you about what has been going on between it and
U-Nest, in particular recently in RI, which included litigation. To provide more context for this situation, U-Nest had a
selling agreement for the RI plan through the distributor there – Invesco. Ascensus caused Invesco to terminate that
selling agreement in November. This became clear after U-Nest had to file a lawsuit against Ascensus in RI state court to
block Invesco and Ascensus from turning off U-Nest’s access to the 529 account portal, which would have harmed U-
Nest’s customers and, thus, U-Nest. Ascensus refused to even talk to us until we sued them. After we sued them, we
signed an agreement with them, the result of which was that U-Nest began to roll its RI account holders into NY
accounts. This all occurred during the week before Thanksgiving, and we had been rolling over accounts pursuant to that
agreement last week when you called me.

Relationship of RI to NY Regarding Timing

Now, it appears that, because we were rolling over some of those RI plan accounts to NY, all while we were opening other
new unique accounts in NY (approximately 70-80 new accounts just last week), Ascensus decided to now attack us in NY
by telling JPM falsehoods and claiming that U-Nest is “high risk”. At no time in the RI lawsuit did Ascensus or Invesco
make any credible assertion that U-Nest is high risk, or non-compliant with any applicable rule or regulation. They cannot,
as U-Nest has been audited by the SEC and deemed to be in full compliance.

Termination of the JPM-U-Nest Agreement Not Necessary or Justified, Especially Because the Claimed Account
Discrepancies Have a Simple and Benign Explanation, and Have Been Resolved

I am happy to provide more information on the above, or put you in touch with our counsel if you should want more detail
from them. But in the meantime, we ask you to please reconsider JPM’s position regarding U-Nest’s status under the
selling agreement for the NY plan. We first want you to remove the “freeze” on our accounts that you mentioned. We
simply do not see any support for that under the terms of our agreement. The agreement says in section 9(c) that we are
due at least 30 days’ notice before that agreement can be terminated. Even if you are intending to provide that notice, we
don’t see authority in that agreement for JPM to “freeze” our accounts during the interim time period. That is simply not
justified here.



                                                             2
    Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 24 of 51 PageID #: 191
To be a bit more specific, we can directly address the claimed issues we discussed on our phone call Friday. They should
be of no concern. The number of accounts you received with mismatched bank account and account owner's name have
a simple explanation:




1) It was a new requirement, only applicable to the NY 529, that the bank account and account owner's name need to
match. As soon as our team learned this, we checked all accounts and stopped sending applications that didn't meet this
criteria. We promptly reached out to each impacted client to obtain the correct information. We have a record of our
correspondence if it would be useful. In RI, we had about 20 accounts with different bank account name/account owner
names, and it was never raised as an issue by Ascensus.




2) Even in situations where you received accounts with mismatched bank name, there was a simple explanation for this
based on the answers we received from our clients:
       a) Clients used their maiden name
       b) Clients used their spouse's bank account
       c) Clients used their parent's (the child's grandparent) bank account




There was no risk or fraud inherent in these accounts, as it may have been presented to you by Ascensus.




3) In a couple of cases where clients provided an incorrect SSN, it was due to a human error. This is typical in any
financial application process. We acted promptly to reach out to those clients to obtain the correct SSN.




It is inconceivable that clients have a negative intention when providing the incorrect SSN, since they're not applying for
credit, but rather opening a college savings account for their children.




4) We've been through the stringent SEC audit, and due diligence audits with venture capital funds. Our KYC procedures
have been thoroughly reviewed, and we haven't been informed of any issues, or asked to undertake any corrective
actions. If JPM has stronger KYC requirements, these should have been flagged to us, so U-Nest has sufficient time to
correct our existing processes.




The volume of accounts that you've been receiving from us in the past week definitely exceeds the volume of accounts
you would expect to receive from a typical financial advisor. In reality however, the percentage of accounts with ‘flagged’
issues was very limited and seemingly exaggerated by Ascensus.


It is telling that Ascensus is using such thin justification to call us “high risk” – there is no benefit to U-Nest to open fake
accounts so that deposits can be made into those accounts. In fact, our procedures to protect against fraud are all in
compliance with the SEC. Second, there are indemnity provisions in that agreement, and so should U-Nest incur losses
here when it has done nothing wrong, JPM could be exposed to indemnify U-Nest.

Perhaps most importantly, we are the financial advisor regarding our end users’ accounts with the NY plan. For that
reason, we should continue to have access to the accounts we generated even if the selling agreement is terminated. We
are aware of no justification of why our financial advisor access should be terminated even if the selling agreement is
terminated.

                                                                3
    Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 25 of 51 PageID #: 192



Summary of Requested Action by JPM / Go Forward

On U-Nest’s behalf, I make the following requests and notices all of which seem to me to be very reasonable even from
JPM’s perspective:


        1. Please reconsider JPM’s position with respect to terminating its selling agreement with U-Nest; we are happy
        to meet with you and go over this in detail, and show that there is no level of risk in connection with U-Nest (as
        summarized above) – the agreement should not be terminated


        2. Please unfreeze all of U-Nest’s NY plan accounts, as we do not see any justification for such harsh action


                 •    You indicated on our phone call that JPM would “freeze” U-Nest’s accounts – can you please clarify
                 what that means more precisely? We owe duties and obligations to our end user account holders to
                 make sure their access can be maintained, etc., in our capacity as their financial advisor in connection
                 with the NY plan.


        3. We expect to be back in court against Ascensus in RI shortly, and so the least JPM could do is maintain the
        pre-termination status quo in order to allow us to obtain further direction from that court about what the next steps
        should be that would protect U-Nest’s account holders, now that some of the NY account holders are rollovers
        from the RI plan


        4. U-Nest intends to continue opening new accounts in connection with the NY plan until either the termination of
        the agreement (if not abandoned) becomes final (which would be 30 days or so from now) or a court ruling
        otherwise impacts that timing




These requests are not exhaustive, but just what we would appreciate seeing from JPM in the next day or so. We can
have a more fulsome discussion at the appropriate time (i.e., we are reserving all of our rights).




We want none of this, and believe we can work this out to the satisfaction of all parties. Please let me know if you would
like to discuss this further.




Kind regards,


Ksenia Yudina, CFA
Founder and CEO

Error! Filename not specified. U-Nest Holdings, Inc.


                                                              4
     Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 26 of 51 PageID #: 193
                                  (310) 923-0363
                                  ksenia.yudina@u-nest.com
                                  www.u-nest.com




Confidentiality Notice: This facsimile and or email may contain confidential information.
The information is intended for the sole use of the individual or entity indicated above. If you are
not the intended recipient or an authorized agent, you are hereby notified that any disclosure, copying,
distribution or use of the information contained in this transmission is strictly prohibited. If you have
received this transmission in error, please notify the sender immediately by email and destroy
this transmission. Thank you.




This message is confidential and subject to terms at: https://www.jpmorgan.com/emaildisclaimer including on
confidential, privileged or legal entity information, viruses and monitoring of electronic messages. If you are
not the intended recipient, please delete this message and notify the sender immediately. Any unauthorized use
is strictly prohibited.




                                                                           5
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 27 of 51 PageID #: 194




  Exhibit C-4
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 28 of 51 PageID #: 195
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 29 of 51 PageID #: 196




 Exhibit C-5
       Case
12/19/2019       1:19-cv-00659-WES-PAS Document 6-4
                                                Home -Filed
                                                       NY529 12/20/19
                                                             Advisor Site Page 30 of 51 PageID #: 197


                                                                                                                                                 


   529 plans have the
   potential to grow faster                                                                                   View Account
   than taxable                                                                                               Information
   UGMA/UTMA accounts                                                                                            Go to my account            
   Learn the tax and ﬁnancial aid beneﬁts.
                                                                                                                 Performance and             
    LEARN MORE                                                                                                  pricing

                                                                                                                 Forms and                   
                                                                                                                 literature

                                                                                                                 My investment               
                                                                                                                 options

                                                                                                                 Client accounts for         
                                                                                                                 advisors



                                                                                        




    College Planning Essentials                                                                            Income Tax Advantages:
    What’s happening with tuition, scholarships, loans
                                                                  0:00/1:53                            The power of tax-free
    and the job market for college graduates? Find out   Strategies to Fund Your College Mission           growth
    all of this and more with College Planning
                                                         September 12, 2019
    Essentials.                                                                                            With the Advisor-Guided Plan, investment
                                                         Hear the latest from Michael Conrath, Head of     earnings compound on a tax-deferred basis, and
                                                         Education Savings at JP Morgan Asset              qualiﬁed withdrawals are entirely free from
                                                         Management, about the three key ways to keep up   federal and state income taxes. Watch your
    Learn more about how to save and
                                                         with the rising cost of college.                  account grow more quickly than taxable
    invest 
                                                                                                           investments earning the same returns.


    Learn more about tuition 
                                                                                                           Learn More 


    Learn more about scholarships 



    Learn more about loans 




   529-RELATED INSIGHTS



https://www.ny529advisor.com/home                                                                                                                           1/2
       Case
12/19/2019          1:19-cv-00659-WES-PAS Document 6-4
                                                   Home -Filed
                                                          NY529 12/20/19
                                                                Advisor Site Page 31 of 51 PageID #: 198




      Balancing acts: Investing for college                                Catching up on college savings                                       Financial aid myths and facts
      without sacriﬁcing retirement




               CONTACT US
               Phone                                                                 Email                                                                General correspondence
               Investor Service Center: 1-800-774-                                   For general questions, please email us                               Regular Mail:
               2108                                                                  at ny.529advisor@jpmorgan.com. We                                    New York's 529 Advisor-Guided College
                                                                                     will respond to you within one business                              Savings Program
               Advisor Service Center: 1-855-JPM-6657                                day. For your protection, please do not                              P.O. Box 55498
               (1-855-576-6657)                                                      include your account number, Social                                  Boston, MA 02205
                                                                                     Security Number or other sensitive
               Service Center Hours: Monday through                                  information in your email message.                                   Overnight Mail:
               Friday, 8:00 a.m. to 7:00 p.m. EST                                                                                                         New York's 529 Advisor-Guided College
                                                                                                                                                          Savings Program
                                                                                                                                                          95 Wells Avenue
                                                                                                                                                          Suite 155
                                                                                                                                                          Newton, MA 02459




   Privacy | New York State Privacy | Security | Disclosure Booklet | Contact Us

                                                             INVESTMENTS ARE NOT FDIC INSURED | NO BANK GUARANTEE | MAY LOSE VALUE

   Before you invest, consider whether your or the Beneﬁciary’s home state oﬀers any state tax or other state beneﬁts such as ﬁnancial aid, scholarship funds, and protection from creditors that are
   only available for investments in that state’s qualiﬁed tuition program.

   The Comptroller of the State of New York and the New York State Higher Education Services Corporation are the Program Administrators and are responsible for implementing and administering
   New York’s 529 Advisor-Guided College Savings Program (the “Advisor-Guided Plan”). Ascensus
                                                                                          Ascen    Broker Dealer Services, LLC serves as Program Manager for the Advisor-Guided Plan. Ascensus
                                                                                                                                                                                        Ascen
   Broker Dealer Services, LLC and its aﬃliates have overall responsibility for the day-to-day operations of the Advisor-Guided Plan, including recordkeeping and administrative services. J.P. Morgan
   Investment Management Inc. serves as the Investment Manager. JPMorgan Distribution Services, Inc. markets and distributes the Advisor-Guided Plan. JPMorgan Distribution Services, Inc. is a
   member of FINRA.

   No guarantee: None of the State of New York, its agencies, the Federal Deposit Insurance Corporation, J.P. Morgan Investment Management Inc., Ascensus
                                                                                                                                                      Ascen     Broker Dealer Services, LLC, JPMorgan
   Distribution Services, Inc., nor any of their applicable aﬃliates insures accounts or guarantees the principal deposited therein or any investment returns on any account or investment portfolio.

   New York’s 529 College Savings Program currently includes two separate 529 plans. The Advisor-Guided Plan is sold exclusively through ﬁnancial advisory ﬁrms who have entered into Advisor-
   Guided Plan selling agreements with JPMorgan Distribution Services, Inc. You may also participate in the Direct Plan, which is sold directly by the Program and oﬀers lower fees. However, the
   investment options available under the Advisor-Guided Plan are not available under the Direct Plan. The fees and expenses of the Advisor-Guided Plan include compensation to the ﬁnancial
   advisory ﬁrm. Be sure to understand the options available before making an investment decision.

   For more information about New York’s 529 Advisor-Guided College Savings Program, you may contact your ﬁnancial advisor or obtain an Advisor-Guided Plan Disclosure Booklet and Tuition
   Savings Agreement at www.ny529advisor.com or by calling 1-800-774-2108. This document includes investment objectives, risks, charges, expenses, and other information. You should read and
   consider it carefully before investing.

   The Program Administrators, the Program Manager and JPMorgan Distribution Services, Inc., and their respective aﬃliates do not provide legal or tax advice. This information is provided for
   general educational purposes only. This is not to be considered legal or tax advice. Investors should consult with their legal or tax advisors for personalized assistance, including information
   regarding any speciﬁc state law requirements.

   Ugift is a registered service mark of Ascensus
                                         Ascen    Broker Dealer Service, Inc.

                                                                                                                                            Copyright © 2019 JPMorgan Chase & Co., All rights reserved.




https://www.ny529advisor.com/home                                                                                                                                                                         2/2
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 32 of 51 PageID #: 199




Exhibit C-6
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 33 of 51 PageID #: 200




                                           NHCM?> LM;M?L
                               =31?<7>73= /92 3B16/953 1:887==7:9
                                 FIL ;HA?F?L K?ACIH;F I@@C=?
                                     000 LINMB @FIP?K LMK??M
                                             LNCM? 5,,
                                FIL ;HA?F?L( =;FC@IKHC; 5,,3-)515-

                                              GUm .5( .,-5

  >?FCO?KQ OC; L?=NK? ?G;CF


  EgYb]U QiX]bU
  =\]YZ ?lYWih]jY IZZ]WYf UbX =\]YZ =cad`]UbWY IZZ]WYf
  N)HYgh Bc`X]b[g FF=
  .5., PYgh I`]jY ;jY*( Li]hY -,1
  <ifVUb_( =; 5-1,1
  EL?HC;:N)H?LM*=IG

  KY6    ?lUa]bUh]cb cZ N)HYgh Bc`X]b[g FF= &qKY[]ghfUbhr'
         L?= @]`Y Hc* 4,-)--.502

  >YUf Gg* QiX]bU6

  M\Y ghUZZ WcbXiWhYX Ub YlUa]bUh]cb cZ KY[]ghfUbh( k\]W\ YjU`iUhYX Wcad`]UbWY k]h\ WYfhU]b
  dfcj]g]cbg cZ h\Y ZYXYfU` gYWif]h]Yg `Ukg cf ch\Yf Udd`]WUV`Y fi`Yg UbX fY[i`Uh]cbg &hc[Yh\Yf( qZYXYfU`
  gYWif]h]Yg `Ukgr'* M\Y YlUa]bUh]cb ]XYbh]Z]YX h\Y XYZ]W]YbW]Yg UbX kYU_bYggYg ]b Wcbhfc`g &hc[Yh\Yf(
  qZ]bX]b[gr' h\Uh UfY XYgWf]VYX ]b ?l\]V]h ;( UbX k\]W\ h\Y ghUZZ X]gWiggYX Xif]b[ Ub Yl]h ]bhYfj]Yk cb
  GUm .5( .,-5 k]h\ EgYb]U QiX]bU( KY[]ghfUbhtg =\]YZ ?lYWih]jY IZZ]WYf UbX =\]YZ =cad`]UbWY
  IZZ]WYf*

  M\Y ghUZZ ]g Vf]b[]b[ h\YgY Z]bX]b[g hc mcif UhhYbh]cb Zcf ]aaYX]UhY WcffYWh]jY UWh]cb( k]h\cih fY[UfX
  hc Ubm ch\Yf UWh]cb&g' h\Uh aUm fYgi`h Zfca h\Y YlUa]bUh]cb* M\Y Z]bX]b[g UfY VUgYX cb h\Y ghUZZtg
  YlUa]bUh]cb UbX UfY bch Z]bX]b[g cf WcbW`ig]cbg cZ( cf V]bX]b[ cb( h\Y =caa]gg]cb cf Ubm cZ ]hg
  X]j]g]cbg cf cZZ]WYg* Qci g\ci`X bch WcbW`iXY h\Uh Ubm cZ h\Y Z]fatg UWh]j]h]Yg bch X]gWiggYX ]b
  ?l\]V]h ; UfY ]b Zi`` Wcad`]UbWY k]h\ h\Y ZYXYfU` gYWif]h]Yg `Ukg* Hcf g\ci`X mci WcbW`iXY h\Uh
  ?l\]V]h ; gYhg Zcfh\ Ub Yl\Uigh]jY `]gh cZ h\Y kUmg ]b k\]W\ h\Y Z]fatg UWh]j]h]Yg Xc bch Wcad`m k]h\
  h\Y ZYXYfU` gYWif]h]Yg `Ukg* HY]h\Yf h\Y ghUZZtg Z]bX]b[g cf ]hg Wcaaib]WUh]cbg Xif]b[ h\Y WcifgY cZ
  h\Y YlUa]bUh]cb bcf Ubm fYaYX]U` UWh]cbg ibXYfhU_Yb ]b fYgdcbgY hc giW\ Z]bX]b[g cf
  Wcaaib]WUh]cbg ZcfYW`cgY h\Y =caa]gg]cb Zfca hU_]b[ Ubm UWh]cb( ]bW`iX]b[ Vih bch `]a]hYX hc Ub
  YbZcfWYaYbh UWh]cb( k]h\ fYgdYWh hc h\Y Z]fa*

  M\Y XYgWf]dh]cbg cZ h\Y ZYXYfU` gYWif]h]Yg `Ukg UbX fY`UhYX ]bhYfdfYhUh]cbg ]b ?l\]V]h ; aUm VY
  dUfUd\fUgYX cf UVVfYj]UhYX* J`YUgY j]g]h cif kYVg]hY Uh \hhd6++kkk*gYW*[cj+X]j]g]cbg*g\ha` Zcf
  Wcad`YhY ]bZcfaUh]cb fY`UhYX hc h\YgY fY[i`Uhcfm fYei]fYaYbhg*
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 34 of 51 PageID #: 201
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 35 of 51 PageID #: 202

                                                       ?l\]V]h ;
                                                N)HYgh Bc`X]b[g FF=
                                                &@]`Y Hc* 4,-)--.502'

  >YZ]W]YbW]Yg
  M\Y YlUa ghUZZ ]XYbh]Z]YX h\Y Zc``ck]b[ XYZ]W]YbW]Yg Xif]b[ h\Y YlUa]bUh]cb6

        /% =GEUKPO )', PH UJG 7OWGTUNGOU /FWKTGST /EU PH (.*' "UJG [/FWKTGST /EU\# Z
           2KTEMPTVSGT COF 8KTMGCFKOI =UCUGNGOUT

  LYWh]cb .,2 cZ h\Y CbjYghaYbh ;Xj]gYfg ;Wh cZ -50, &h\Y q;Xj]gYfg ;Whr' YghUV`]g\Yg U Z]XiW]Ufm
  Xihm Zcf ]bjYghaYbh UXj]gYfg hc UWh ]b h\Y VYgh ]bhYfYghg cZ h\Y]f W`]Ybhg( fYei]f]b[ UXj]gYfg hc
  YlYfW]gY h\Y ihacgh [ccX ZU]h\ ]b XYU`]b[ k]h\ W`]Ybhg( hc X]gW`cgY U`` aUhYf]U` ZUWhg( UbX hc
  Yad`cm fYUgcbUV`Y WUfY hc Ujc]X a]g`YUX]b[ W`]Ybhg* See, e.g., SEC v. Capital Gains Research
  Bureau, Inc.( /31 N*L* -4,( -5-)5. &-52/'* AYbYfU``m( U ZUWh ]g aUhYf]U` ]Z h\YfY ]g U giVghUbh]U`
  `]_Y`]\ccX h\Uh U fYUgcbUV`Y ]bjYghcf ]b aU_]b[ Ub ]bjYghaYbh XYW]g]cb kci`X Wcbg]XYf ]h Ug
  \Uj]b[ g][b]Z]WUbh`m U`hYfYX h\Y hchU` a]l cZ ]bZcfaUh]cb UjU]`UV`Y* See Basic, Inc. v. Levinson(
  041 N*L* ..0( ./-)/. &-544'7 TSC Industries, Inc. v. Northway, Inc.( 0.2 N*L* 0/4( 005 &-532'*

                      (%      4CKMVSG UP /FGRVCUGMY 2KTEMPTG UJCU <GIKTUSCOU]T 7OWGTUNGOU /FWKEG
                              8CY 9PU 0G /QQSPQSKCUG HPS 0GOGHKEKCSKGT AJP 9GGF ;SG$1PMMGIG +).
                              2KTUSKDVUKPOT

  KY[]ghfUbhtg W`]Ybhg cdYb Ub UWWcibh Vm Xckb`cUX]b[ h\Y KY[]ghfUbhtg Udd`]WUh]cb hc h\Y]f d\cbY(
  Wcad`Yh]b[ h\Y UXj]gcfm U[fYYaYbh( UbX YghUV`]g\]b[ U acbh\`m Wcbhf]Vih]cb d`Ub* ;g cZ h\Y
  GUfW\ --( .,-5 ]bhYfj]Yk k]h\ h\Y ghUZZ( KY[]ghfUbh X]gW`cgYX h\Uh h\Y cb`m cZZYf]b[g UjU]`UV`Y UfY
  h\Y U[Y)VUgYX ]bjYghaYbhg k]h\]b h\Y K\cXY Cg`UbX =c``Y[Y<cibX 1.5 Jfc[fUa aUbU[YX Vm
  CbjYgWc ;Xj]gYfg( CbW* Cb gY`YWh]b[ h\Y Uddfcdf]UhY U[Y)VUgYX ]bjYghaYbh Zcf UXj]gcfm W`]Ybhg( h\Y
  sole XYhYfa]b]b[ ZUWhcf Wcbg]XYfYX Vm KY[]ghfUbh ]g h\Y V]fh\XUhY cZ h\Y W\]`X7 h\Y V]fh\XUhY cZ h\Y
  W\]`X ]g igYX hc WU`Wi`UhY k\]W\ mYUf h\Y W\]`X ]g YldYWhYX hc VY[]b \]g cf \Yf Wc``Y[Y YXiWUh]cb(
  UbX KY[]ghfUbh gY`YWhg h\Y U[Y)VUgYX ]bjYghaYbh cdh]cb aUhW\]b[ h\Uh mYUf*

  NbXYf h\Y MUl =ihg UbX DcVg ;Wh cZ .,-3 h\Uh kYbh ]bhc YZZYWh DUbiUfm -( .,-4( X]ghf]Vih]cbg
  Zfca 1.5 d`Ubg WUb bck VY igYX hc dUm id hc $-,(,,, cZ hi]h]cb dYf VYbYZ]W]Ufm YUW\ mYUf Uh Ub
  Y`YaYbhUfm cf gYWcbXUfm &E)-.' diV`]W( df]jUhY cf fY`][]cig gW\cc` cZ h\Y VYbYZ]W]Ufmtg W\ccg]b[*-
  BckYjYf( KY[]ghfUbh XcYg bch gdYW]Z]WU``m X]gW`cgY hc ]hg W`]Ybhg h\Uh ]hg ]bjYghaYbh UXj]WY aUm
  bch VY Uddfcdf]UhY Zcf YUf`]Yf E)-. YXiWUh]cbU` YldYbgYg VYWUigY KY[]ghfUbhtg ]bjYghaYbh UXj]WY
  XcYg bch ZUWhcf ]b h\Y dchYbh]U` bYYX hc hU_Y dfY)Wc``Y[Y X]ghf]Vih]cbg* M\]g ]bZcfaUh]cb ]g
  aUhYf]U` VYWUigY KY[]ghfUbhtg ]bjYghaYbh gY`YWh]cb aUm bch aUhW\ h\Y f]g_ dfcZ]`Y cZ U
  VYbYZ]W]Ufm k\c aUm bYYX giW\ YUf`]Yf X]ghf]Vih]cbg* CZ U VYbYZ]W]Ufm ]g YldYWhYX &cf aUm YldYWh'
  hc VY[]b hU_]b[ X]ghf]Vih]cbg VY[]bb]b[ ]b Y`YaYbhUfm gW\cc`( KY[]ghfUbhtg ]bjYghaYbh gY`YWh]cb
  aUm VY hcc U[[fYgg]jY UbX f]g_m Zcf h\Uh dUfh]Wi`Uf VYbYZ]W]Ufm( cf ch\Yfk]gY ]bUddfcdf]UhY*
  CbXYYX( h\Y =c``Y[Y<cibX 1.5 Jfc[fUa >YgWf]dh]cb &DibY .,-4 Lidd`YaYbh' ghUhYg h\Uh ]hg U[Y)
  VUgYX cdh]cb q]g XYg][bYX hc hU_Y ]bhc UWWcibh U <YbYZ]W]Ufmtg U[Y UbX h\Y biaVYf cZ mYUfg




  -
      See, e.g.( \hhdg6++kkk*]fg*[cj+bYkgfcca+]fg)cZZYfg)[i]XUbWY)cb)fYWYbh)1.5)YXiWUh]cb)gUj]b[g)d`Ub)W\Ub[Yg*

                                                       JU[Y - cZ 1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 36 of 51 PageID #: 203

                                                    ?l\]V]h ;
                                             N)HYgh Bc`X]b[g FF=
                                             &@]`Y Hc* 4,-)--.502'

  VYZcfY h\Y <YbYZ]W]Ufm ]g YldYWhYX hc UhhYbX \][\Yf YXiWUh]cb and is not designed for saving for
  K-12 Tuition Expenseso*r &?ad\Ug]g UXXYX*'.

  KY[]ghfUbhtg ZU]`ifY hc UXYeiUhY`m X]gW`cgY h\Uh ]hg ]bjYghaYbh UXj]WY aUm bch VY Uddfcdf]UhY Zcf
  dfY)Wc``Y[Y X]ghf]Vih]cbg VYWUigY ]h XcYg bch ZUWhcf ]b h\Y dchYbh]U` X]ghf]Vih]cbg Zcf Y`][]V`Y
  YXiWUh]cbU` YldYbgYg df]cf hc h\Y Wc``Y[Y ghUfh)XUhY( UddYUfg hc VY ]bWcbg]ghYbh k]h\ LYWh]cb .,2
  cZ h\Y ;Xj]gYfg ;Wh* KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g' h\Uh ]h Wcbg]XYfg Uddfcdf]UhY hc
  UXXfYgg h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g' ]h ]g hU_]b[ ]b fYgdcbgY hc h\Y
  XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g' hc h\Y ghUZZ*

                   )%       4CKMVSG UP 2KTEMPTG >GEJOPMPIKECM 1PNQCUKDKMKUY CT C =KIOKHKECOU
                            4CEUPS KO 2VG 2KMKIGOEG ;SPEGTT AJGO =GMGEUKOI +). ;MCOT

  KY[]ghfUbhtg @cfa ;>O JUfh .;( XUhYX Di`m ./( .,-4( X]gW`cgYg h\Uh k\Yb YjU`iUh]b[ U dcfhZc`]c
  aUbU[Yf Zcf gY`YWh]cb cb ]hg ]bjYghaYbh d`UhZcfa( KY[]ghfUbh WcbXiWhg Ub cdYfUh]cbU` XiY
  X]`][YbWY fYj]Yk( k\]W\ YbhU]`g( Vih ]g bch `]a]hYX hc U fYj]Yk cZ h\Y6

          )        1.5 J`Ub UWWcibh)cdYb]b[ dfcWYggYg( hmdYg cZ UWWcibhg UjU]`UV`Y( Z`Yl]V]`]hm ]b
                   UXa]b]ghYf]b[ UWWcibhg( UbX h\Y cjYfU`` WcadUh]V]`]hm k]h\ hYW\bc`c[m7
          )        1.5 J`Ub WighcX]U` UffUb[YaYbhg( \]ghcfm UbX ghUV]`]hm7
          )        ;Xj]gcfm Z]fag h\Uh aUbU[Y h\Y UggYhg k]h\]b h\Y 1.5 J`Ub7
          )        >]gW`cgifY XcWiaYbhg &]bW`iX]b[ ZYYg( YldYbgYg( df]bW]dU` f]g_g UbX ch\Yf hYfag'7
          )        LhUhY UbX UXj]gcfm Z]fagt `YjY` cZ Wcaaib]WUh]cb UbX WccdYfUh]cb7 UbX
          )        Ih\Yf ]bZcfaUh]cb h\Uh N)HYgh XYYag fY`YjUbh*

  ;g bchYX UVcjY ]b LYWh]cb ;*-( Xif]b[ h\Y GUfW\ --( .,-5 ]bhYfj]Yk k]h\ h\Y ghUZZ( KY[]ghfUbh
  X]gW`cgYX h\Uh h\Y K\cXY Cg`UbX =c``Y[Y<cibX 1.5 Jfc[fUa aUbU[YX Vm CbjYgWc ;Xj]gYfg ]g h\Y
  cb`m ]bjYghaYbh jY\]W`Y WiffYbh`m UjU]`UV`Y* P\Yb Ug_YX k\m ch\Yf aUbU[Yfg kYfY bch ]bW`iXYX
  cb KY[]ghfUbhtg ]bjYghaYbh d`UhZcfa( KY[]ghfUbh X]gW`cgYX h\Uh( Uacb[ ch\Yf fYUgcbg( h\Y K\cXY
  Cg`UbX =c``Y[Y<cibX 1.5 Jfc[fUa kUg UV`Y hc ]bhY[fUhY cbhc KY[]ghfUbhtg Udd`]WUh]cb( k\]`Y
  ch\Yf 1.5 d`Ubg( giW\ Ug h\Y OUb[iUfX 1.5 d`Ub( kYfY ibUV`Y hc g\ck h\Uh h\Y]f d`UhZcfa Wci`X
  ]bhY[fUhY k]h\ KY[]ghfUbhtg Udd`]WUh]cb*

  M\ig( ]h UddYUfg h\Uh hYW\bc`c[]WU` WcadUh]V]`]hm k]h\ KY[]ghfUbhtg Udd`]WUh]cb ]g U g][b]Z]WUbh
  Y`YaYbh cZ h\Y cdYfUh]cbU` XiY X]`][YbWY dfcWYgg( k\]W\ kUg bch X]gW`cgYX hc W`]Ybhg UbX dchYbh]U`
  W`]Ybhg* M\]g ]bZcfaUh]cb ]g aUhYf]U` hc W`]Ybhg p YgdYW]U``m Zcf ]bX]j]XiU`g `]j]b[ ]b ghUhYg k\YfY
  h\YfY UfY ]bWcaY hUl VYbYZ]hg Zfca Wcbhf]Vih]b[ hc ]hg ckb ghUhY)gdcbgcfYX 1.5 d`Ub p VYWUigY
  W`]Ybhg kci`X kUbh hc _bck k\Yh\Yf hYW\bc`c[]WU` WcadUh]V]`]hm &k\]W\ \Ug bch\]b[ hc Xc k]h\
  h\Y dYfZcfaUbWY \]ghcfm cZ h\Uh d`Ub( h\Y eiU`]hm cZ h\Uh d`Ubtg ]bjYghaYbh aUbU[Yf( h\Y ZYYg
  W\Uf[YX Vm h\Uh d`Ub( YhW*' aUm \UjY VYYb U g][b]Z]WUbh cf XYhYfa]bUh]jY ZUWhcf Ug hc k\m
  KY[]ghfUbhtg cdYfUh]cbU` XiY X]`][YbWY fYj]Yk X]X bch UddfcjY WYfhU]b 1.5 d`Ubg hc VY cb
  KY[]ghfUbhtg d`UhZcfa*

  .
   See =c``Y[Y<cibX LUjYf Jfc[fUa >YgWf]dh]cb( available at
  \hhdg6++WXb*ib]hY1.5*Wca+^WXb+Z]`Yg+KC>+dXZg+dfc[fUaXYgWf]dh]cb*dXZ &UWWYggYX GUm -1( .,-5'*

                                                     JU[Y . cZ 1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 37 of 51 PageID #: 204

                                                ?l\]V]h ;
                                         N)HYgh Bc`X]b[g FF=
                                         &@]`Y Hc* 4,-)--.502'


  KY[]ghfUbhtg ZU]`ifY hc X]gW`cgY hc W`]Ybhg( h\Uh hYW\bc`c[]WU` WcadUh]V]`]hm k]h\ KY[]ghfUbh kUg U
  g][b]Z]WUbh ZUWhcf ]b ]hg XiY X]`][YbWY dfcWYgg k\Yb gY`YWh]b[ 1.5 d`Ubg hc cZZYf hc W`]Ybhg( ]g
  ]bWcbg]ghYbh k]h\ LYWh]cb .,2 cZ h\Y ;Xj]gYfg ;Wh* KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g'
  h\Uh ]h Wcbg]XYfg Uddfcdf]UhY hc UXXfYgg h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g'
  ]h ]g hU_]b[ ]b fYgdcbgY hc h\Y XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g'
  hc h\Y ghUZZ*

     0% 7OHPSNCUKPO ;SPEGTTKOI COF <GQPSUKOI $ 8KTTUCUGNGOUT COF&PS :NKTTKPOT KO 4PSN
        /2@

  @cfa ;>O R-3 =*@*K* JUfh .35*-S aigh VY Z]`YX difgiUbh hc Ki`Y .,/)- Ug Ub Udd`]WUh]cb Zcf
  fY[]ghfUh]cb cZ Ub ]bjYghaYbh UXj]gYf difgiUbh hc LYWh]cbg .,/&W' cf .,/&['( UbX U`gc Ug Ub
  UaYbXaYbh hc fY[]ghfUh]cb difgiUbh hc Ki`Y .,0)-* LYWh]cb .,3 cZ h\Y ;Xj]gYfg ;Wh aU_Yg ]h
  ib`UkZi` Zcf Ubm dYfgcb k]``Zi``m hc aU_Y Ubm ibhfiY ghUhYaYbh cZ U aUhYf]U` ZUWh ]b Ubm
  fY[]ghfUh]cb Udd`]WUh]cb cf fYdcfh Z]`YX k]h\ h\Y =caa]gg]cb ibXYf LYWh]cb .,/ cf LYWh]cb .,0 cZ
  h\Y ;Xj]gYfg ;Wh( cf hc k]``Zi``m ca]h hc ghUhY ]b Ubm giW\ Udd`]WUh]cb cf fYdcfh Ubm aUhYf]U` ZUWh
  k\]W\ ]g fYei]fYX hc VY ghUhYX h\YfY]b*

  M\Y YlUa]bUh]cb fYjYU`YX h\Uh KY[]ghfUbh ZU]`YX hc ]bW`iXY giZZ]W]Ybh ]bZcfaUh]cb fY[UfX]b[
  dfcZYgg]cbU` XYg][bUh]cbg ]b h\Y @cfa ;>O( JUfh .<* @cf h\Y @cfa ;>O( JUfh .<( h\Y
  ]bghfiWh]cbg hc ChYa .6 ?XiWUh]cbU` <UW_[fcibX UbX <ig]bYgg ?ldYf]YbWY ghUhY qRmSci aUm `]gh
  Ubm dfcZYgg]cbU` XYg][bUh]cbg \Y`X Vm h\Y supervised person( Vih ]Z mci Xc gc( mci aigh dfcj]XY U
  giZZ]W]Ybh Yld`UbUh]cb cZ h\Y a]b]aia eiU`]Z]WUh]cbg fYei]fYX Zcf YUW\ XYg][bUh]cb hc U``ck
  clients hc ibXYfghUbX h\Y jU`iY cZ h\Y XYg][bUh]cb*r KY[]ghfUbhtg @cfa ;>O( JUfh .< XUhYX Di`m
  ./( .,-4( `]ghg h\Y =@; W\UfhYf Ug cbY cZ Gg* QiX]bUtg WfYXYbh]U`g* BckYjYf( h\YfY ]g bc
  Yld`UbUh]cb cZ h\Y a]b]aia eiU`]Z]WUh]cbg Zcf h\Y =@; W\UfhYf ]b h\Y @cfa ;>O( JUfh .<*

  CbWcbg]ghYbh k]h\ -3 =*@*K* JUfh .35*-( KY[]ghfUbh Z]`YX U @cfa ;>O( JUfh .< h\Uh `]ghYX h\Y =@;
  dfcZYgg]cbU` XYg][bUh]cb Zcf Gg* QiX]bU( Vih ZU]`YX hc ]bW`iXY U giZZ]W]Ybh Yld`UbUh]cb cZ h\Y
  a]b]aia eiU`]Z]WUh]cbg fYei]fYX Zcf h\Y =@; W\UfhYf* KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g'
  h\Uh ]h Wcbg]XYfg Uddfcdf]UhY hc UXXfYgg h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g'
  ]h ]g hU_]b[ ]b fYgdcbgY hc h\Y XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g'
  hc h\Y ghUZZ*

     1% <VMG )',"*#$("C#"+# VOFGS UJG /FWKTGST /EU Z ;GSHPSNCOEG /FWGSUKTKOI COF
        8CSLGUKOI Z 8KTMGCFKOI =UCUGNGOUT

  ;XjYfh]gYaYbhg UfY giV^YWh Vch\ hc h\Y [YbYfU` Ubh]ZfUiX dfcj]g]cbg ]b LYWh]cb .,2 UbX hc gdYW]Z]W
  dfc\]V]h]cbg UbX fYghf]Wh]cbg ibXYf Ki`Y .,2&0')-* Ki`Y .,2&0')-&U'&1' &h\Y #;XjYfh]g]b[ Ki`Y#'
  ibXYf h\Y ;Xj]gYfg ;Wh dfc\]V]hg Ub ]bjYghaYbh UXj]gYf Zfca diV`]g\]b[( W]fWi`Uh]b[( cf
  X]ghf]Vih]b[( X]fYWh`m cf ]bX]fYWh`m( Ubm UXjYfh]gYaYbh h\Uh WcbhU]bg Ubm ibhfiY ghUhYaYbh cZ U
  aUhYf]U` ZUWh( cf h\Uh ]g ch\Yfk]gY ZU`gY cf a]g`YUX]b[*



                                                JU[Y / cZ 1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 38 of 51 PageID #: 205

                                                     ?l\]V]h ;
                                              N)HYgh Bc`X]b[g FF=
                                              &@]`Y Hc* 4,-)--.502'

  KY[]ghfUbh X]gW`cgYg ]b h\Y ZcchbchYg cZ ]hg kYVg]hY( \hhdg6++i)bYgh*Wca( h\Y Zc``ck]b[ ]bZcfaUh]cb
  qRhS\]g kYVg]hY ]g cdYfUhYX Vm NvHYgh Bc`X]b[g FF=( Ub L?= KY[]ghYfYX CbjYghaYbh ;Xj]gcf UbX
  U aYaVYf cZ @CHK;*r

  NbXYf @CHK; Ki`Y ,-2,&V'&-,'(/ qRhS\Y hYfa saYaVYft aYUbg Ubm ]bX]j]XiU`( dUfhbYfg\]d(
  WcfdcfUh]cb cf ch\Yf `Y[U` Ybh]hm UXa]hhYX hc aYaVYfg\]d ]b @CHK; ibXYf h\Y dfcj]g]cbg cZ
  ;fh]W`Yg CCC UbX CO cZ h\Y @CHK; <m)FUkg*r ;fh]W`Y CCC cZ h\Y @CHK; <m)FUkg &gYWh]cb -(
  dUfU[fUd\ &U''0 ghUhYg h\Uh qRUSbm fY[]ghYfYX Vfc_Yf( XYU`Yf( aib]W]dU` gYWif]h]Yg Vfc_Yf cf XYU`Yf(
  cf [cjYfbaYbh gYWif]h]Yg Vfc_Yf cf XYU`Yf Uih\cf]nYX hc hfUbgUWh( UbX k\cgY fY[i`Uf WcifgY cZ
  Vig]bYgg Wcbg]ghg ]b UWhiU``m hfUbgUWh]b[( Ubm VfUbW\ cZ h\Y ]bjYghaYbh VUb_]b[ cf gYWif]h]Yg
  Vig]bYgg ]b h\Y Nb]hYX LhUhYg( ibXYf h\Y `Ukg cZ h\Y Nb]hYX LhUhYg( g\U`` VY Y`][]V`Y Zcf
  aYaVYfg\]d ]b h\Y =cfdcfUh]cbo*r

  KY[]ghfUbh XcYg bch aYYh h\Y @CHK; XYZ]b]h]cb cZ Ub Y`][]V`Y qaYaVYf7r KY[]ghfUbh ]g bch U
  Vfc_Yf cf XYU`Yf Ug gdYW]Z]YX ]b ;fh]W`Y CCC cZ h\Y @CHK; <m)FUkg* ;g giW\( KY[]ghfUbhtg
  ghUhYaYbh cb ]hg kYVg]hY h\Uh ]h ]g U qaYaVYf cZ @CHK;r ]g ZU`gY*

  KY[]ghfUbh j]c`UhYX h\Y ;XjYfh]g]b[ Ki`Y VYWUigY ]h ]g ZU`gY hc W`U]a h\Uh KY[]ghfUbh ]g U qaYaVYf
  cZ @CHK;*r KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g' h\Uh ]h Wcbg]XYfg Uddfcdf]UhY hc UXXfYgg
  h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g' ]h ]g hU_]b[ ]b fYgdcbgY hc h\Y
  XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g' hc h\Y ghUZZ*

        2% <VMG )',"*#$("C#"(# $ ;GSHPSNCOEG /FWGSUKTKOI COF 8CSLGUKOI $ 4CKMVSG UP 1PNQMY
           XKUJ UJG >GTUKNPOKCM <VMG

  ;XjYfh]gYaYbhg UfY giV^YWh Vch\ hc h\Y [YbYfU` Ubh]ZfUiX dfcj]g]cbg ]b LYWh]cb .,2 UbX hc gdYW]Z]W
  dfc\]V]h]cbg UbX fYghf]Wh]cbg ibXYf Ki`Y .,2&0')-* Ki`Y .,2&0')`&U'&`' &h\Y #MYgh]acb]U` Ki`Y#'
  ghUhYg h\Uh ]h g\U`` Wcbgh]hihY U ZfUiXi`Ybh UWh Zcf Ub ]bjYghaYbh UXj]gYf hc X]ghf]VihY Ub
  UXjYfh]gYaYbh k\]W\ fYZYfg( X]fYWh`m cf ]bX]fYWh`m( hc Ubm hYgh]acb]U` cZ Ubm _]bX WcbWYfb]b[ h\Y
  ]bjYghaYbh UXj]gYf cf WcbWYfb]b[ Ubm UXj]WY( UbU`mg]g( fYdcfh cf ch\Yf gYfj]WY fYbXYfYX Vm giW\
  ]bjYghaYbh UXj]gYf*

  ;g cZ GUm 4( .,-5( KY[]ghfUbhtg kYVg]hY ]bW`iXYX h\fYY hYgh]acb]U`g bYlh hc k\Uh UddYUfg hc VY 1)
  ghUf fYj]Ykg6

        )   Lc WcbjYb]Ybh" C kUg UV`Y hc g][b id k]h\ _]Xg ]b h\Y fcca( k\]W\ ]g U gidYf ]adcfhUbh
            UgdYWh" p DYZZ
        )   OYfm YUgm UbX ei]W_" FcjY VY]b[ UV`Y hc gYY h\Y Uacibh am W\]`X k]`` \UjY Vm h\Y h]aY
            g\Y ]g ]b Wc``Y[Y" p MUbmU
        )   OYfm dfUWh]WU` Udd`]WUh]cb h\Uh g\ckg mci U `cb[)hYfa d`Ubb]b[* C bck \UjY dYUWY cZ
            a]bX k\Yb ]h WcaYg hc gUj]b[ Zcf am _]Xgt Wc``Y[Y" p GUf_


  /
      \hhd6++Z]bfU*Wcad`]bYh*Wca+Yb+X]gd`Um+X]gd`UmTaU]b*\ha`9fV]X8.0,/%Y`YaYbhT]X81012
  0
      \hhd6++Z]bfU*Wcad`]bYh*Wca+Yb+X]gd`Um+X]gd`UmTaU]b*\ha`9fV]X8.0,/%Y`YaYbhT]X802,0

                                                     JU[Y 0 cZ 1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 39 of 51 PageID #: 206

                                                  ?l\]V]h ;
                                           N)HYgh Bc`X]b[g FF=
                                           &@]`Y Hc* 4,-)--.502'

  M\Y h\fYY hYgh]acb]U`g fYZYf X]fYWh`m hc h\Y gYfj]WYg fYbXYfYX Vm KY[]ghfUbh* KY[]ghfUbh j]c`UhYX
  h\Y MYgh]acb]U` Ki`Y VYWUigY ]h fYZYffYX hc hYgh]acb]U`g cZ UXj]gcfm W`]Ybhg ]b ]hg
  UXjYfh]gYaYbhg+kYVg]hY* KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g' h\Uh ]h Wcbg]XYfg Uddfcdf]UhY
  hc UXXfYgg h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g' ]h ]g hU_]b[ ]b fYgdcbgY hc
  h\Y XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g' hc h\Y ghUZZ*

      3% <VMG )',"*#$-"C# VOFGS UJG /FWKTGST /EU $ 1PNQMKCOEG COF 7OUGSOCM 1POUSPMT

  Ki`Y .,2&0')3&U' &h\Y #=cad`]UbWY Ki`Y#' ibXYf h\Y ;Xj]gYfg ;Wh fYei]fYg fY[]ghYfYX ]bjYghaYbh
  UXj]gYfg hc UXcdh UbX ]ad`YaYbh kf]hhYb dc`]W]Yg UbX dfcWYXifYg fYUgcbUV`m XYg][bYX hc dfYjYbh
  j]c`Uh]cbg cZ h\Y ;Xj]gYfg ;Wh Vm h\Y UXj]gYf cf Ubm cZ ]hg gidYfj]gYX dYfgcbg* ?UW\ UXj]gYf
  g\ci`X ]XYbh]Zm WcbZ`]Whg UbX ch\Yf Wcad`]UbWY ZUWhcfg WfYUh]b[ f]g_ YldcgifY Zcf h\Y Z]fa UbX ]hg
  W`]Ybhg ]b `][\h cZ h\Y Z]fatg dUfh]Wi`Uf cdYfUh]cbg( UbX h\Yb XYg][b dc`]W]Yg UbX dfcWYXifYg h\Uh
  UXXfYgg h\cgY f]g_g* M\Y =caa]gg]cb YldYWhg h\Uh Ub UXj]gYftg dc`]W]Yg UbX dfcWYXifYg( Uh U
  a]b]aia( UXXfYgg U ghUbXUfX gYh cZ cdYfUh]cbg hc h\Y YlhYbh h\Uh h\Ym UfY fY`YjUbh hc h\Y UXj]gYf
  ]bW`iX]b[( Vih bch `]a]hYX hc6 qRhS\Y UWWifUWm cZ X]gW`cgifYg aUXY hc ]bjYghcfg( W`]Ybhg( UbX
  fY[i`Uhcfgr7 qRgSUZY[iUfX]b[ cZ W`]Ybh UggYhg Zfca WcbjYfg]cb cf ]bUddfcdf]UhY igY Vm UXj]gcfm
  dYfgcbbY`r7 UbX qRaSUf_Yh]b[ UXj]gcfm gYfj]WYg*r1

  KY[]ghfUbh XcYg bch UddYUf hc \UjY UXcdhYX UbX ]ad`YaYbhYX kf]hhYb dc`]W]Yg UbX dfcWYXifYg
  fYUgcbUV`m XYg][bYX hc dfYjYbh j]c`Uh]cbg cZ h\Y ;Xj]gYfg ;Wh Vm h\Y UXj]gYf cf ]hg gidYfj]gYX
  dYfgcbg* Ch XcYg bch UddYUf h\Uh KY[]ghfUbh \Ug XYg][bYX dc`]W]Yg UbX dfcWYXifYg h\Uh UXXfYgg
  WYfhU]b f]g_g Zcf h\Y Z]fa UbX ]hg W`]Ybhg ]b `][\h cZ h\Y Z]fatg dUfh]Wi`Uf cdYfUh]cbg*

  M\Y ghUZZ bchYX h\Uh h\Y =cad`]UbWY GUbiU` ca]hhYX dc`]W]Yg UbX dfcWYXifYg gdYW]Z]WU``m fY`UhYX
  hc U biaVYf cZ UfYUg ]bW`iX]b[( Vih bch `]a]hYX hc6

      )   M\Y UWWifUWm cZ X]gW`cgifYg aUXY hc ]bjYghcfg( W`]Ybhg( UbX fY[i`Uhcfg( ]bW`iX]b[ UWWcibh
          ghUhYaYbhg UbX UXjYfh]gYaYbhg7
      )   M\Y UWWifUhY WfYUh]cb cZ fYei]fYX fYWcfXg UbX h\Y]f aU]bhYbUbWY ]b U aUbbYf h\Uh gYWifYg
          h\Ya Zfca ibUih\cf]nYX U`hYfUh]cb cf igY UbX dfchYWhg h\Ya Zfca ibh]aY`m XYghfiWh]cb7
          UbX
      )   GUf_Yh]b[ UXj]gcfm gYfj]WYg( ]bW`iX]b[ h\Y igY cZ gc`]W]hcfg*

  KY[]ghfUbh j]c`UhYX h\Y =cad`]UbWY Ki`Y VYWUigY ]hg dc`]W]Yg UbX dfcWYXifYg Xc bch UXXfYgg _Ym
  WcadcbYbhg cZ KY[]ghfUbhtg Vig]bYgg acXY`* KY[]ghfUbh g\ci`X hU_Y WcffYWh]jY UWh]cb&g' h\Uh ]h
  Wcbg]XYfg Uddfcdf]UhY hc UXXfYgg h\]g XYZ]W]YbWm7 ]bZcfa h\Y ghUZZ cZ h\Y WcffYWh]jY UWh]cb&g' ]h ]g
  hU_]b[ ]b fYgdcbgY hc h\Y XYZ]W]YbWm7 UbX dfcj]XY XcWiaYbhUh]cb cZ giW\ WcffYWh]jY UWh]cb&g' hc
  h\Y ghUZZ*




  1
   See =cad`]UbWY Jfc[fUag cZ CbjYghaYbh =cadUb]Yg UbX CbjYghaYbh ;Xj]gYfg( ;Xj]gYfg ;Wh KY`YUgY Hc* ..,0
  &>YW* -3( .,,/'( available at \hhd6++kkk*gYW*[cj+fi`Yg+Z]bU`+]U)..,0*\ha*

                                                  JU[Y 1 cZ 1
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 40 of 51 PageID #: 207




  Exhibit C-7
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 41 of 51 PageID #: 208



  June 27, 2019

  BY ELECTRONIC MAIL

  Tamara R. Heller
  Assistant Regional Director
  United States Securities and Exchange Commission
  Los Angeles Regional Office
  444 South Flower Street, Suite 900
  Los Angeles, California 90071-9591
  HellerT@sec.gov

  Re:     Examination of U-Nest Holdings LLC
          SEC File No. 801-112946

  Dear Ms. Heller:

  This letter responds to your letter to me dated May 29, 2019 (the “Letter”) that sets forth various matters
  at Exhibit A to the Letter with regard to the examination of U-Nest Holdings LLC (the “Registrant” or “U-
  Nest”) by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”). U-Nest
  appreciates the opportunity to respond to these matters, as well as the opportunity to improve and
  enhance its compliance program in response to the Staff’s comments.

  U-Nest acknowledges receipt of the Staff’s comments, excerpts of which are included below in italics and
  followed by U-Nest’s responses. For each matter identified, U-Nest provides an explanation of the facts
  and circumstances related to the Staff’s comments (where appropriate) and sets forth the changes U-Nest
  will implement to its compliance program and other measures U-Nest will undertake in response to the
  Staff’s comments. U-Nest does so, however, without admitting that the facts and circumstances described
  in the Staff’s comments are correct or support the Staff’s expressed concerns, observations, possible
  violations or control deficiencies and weaknesses.

  A. Section 206 of the Investment Advisers Act of 1940 (the “Advisers Act”) – Disclosures and
     Misleading Statements

  Section 206 of the Investment Advisers Act of 1940 (the “Advisers Act”) establishes a fiduciary duty for
  investment advisers to act in the best interests of their clients, requiring advisers to exercise the utmost
  good faith in dealing with clients, to disclose all material facts, and to employ reasonable care to avoid
  misleading clients. See, e.g., SEC v. Capital Gains Research Bureau, Inc., 375 U.S. 180, 191-92 (1963).
  Generally, a fact is material if there is a substantial likelihood that a reasonable investor in making an
  investment decision would consider it as having significantly altered the total mix of information available.
  See Basic, Inc. v. Levinson, 485 U.S. 224, 231-32 (1988); TSC Industries, Inc. v. Northway, Inc., 426 U.S. 438,
  449 (1976).

          1. Failure to Adequately Disclose that Registrant’s Investment Advice May Not Be
             Appropriate for Beneficiaries Who Need Pre-College 529 Distributions

  Registrant’s clients open an account by downloading the Registrant’s application to their phone,
  completing the advisory agreement, and establishing a monthly contribution plan. As of the March 11,
  2019 interview with the staff, Registrant disclosed that the only offerings available are the age-based
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 42 of 51 PageID #: 209
  United States Securities and Exchange Commission
  June 27, 2019
  Page 2
  investments within the Rhode Island CollegeBound 529 Program managed by Invesco Advisers, Inc. In
  selecting the appropriate age-based investment for advisory clients, the sole determining factor
  considered by Registrant is the birthdate of the child; the birthdate of the child is used to calculate which
  year the child is expected to begin his or her college education, and Registrant selects the age-based
  investment option matching that year…

  …Registrant’s failure to adequately disclose that its investment advice may not be appropriate for pre-
  college distributions because it does not factor in the potential distributions for eligible educational
  expenses prior to the college start-date, appears to be inconsistent with Section 206 of the Advisers Act.
  Registrant should take corrective action(s) that it considers appropriate to address this deficiency; inform
  the staff of the corrective action(s) it is taking in response to the deficiency; and provide documentation of
  such corrective action(s) to the staff.

  U-Nest’s Response: U-Nest has added the following disclosure to Form ADV Part 2A:

          Under the Tax Cuts and Jobs Act of 2017 that went into effect January 1, 2018,
          distributions from 529 plans can now be used to pay up to $10,000 of tuition per
          beneficiary each year at an elementary or secondary (“K-12”) public, private or religious
          school of the beneficiary’s choosing. However, U-Nest is focused on college distributions,
          and may not be appropriate if a beneficiary is expected (or may expect) to begin taking
          distributions for K-12 expenses. The 529 Plan investment choices are designed to take
          into account a beneficiary’s age and the number of years before the beneficiary is
          expected to attend higher education and is NOT designed for saving for K-12 expenses.

  Please see the Item 6 of the enclosed Form ADV Part 2A.


          2. Failure to Disclose Technological Compatibility as a Significant Factor in Due
             Diligence Process When Selecting 529 Plans

  Registrant’s Form ADV Part 2A, dated July 23, 2018, discloses that when evaluating a portfolio manager
  for selection on its investment platform, Registrant conducts an operational due diligence review, which
  entails, but is not limited to a review of the:

           -        529 Plan account-opening processes, types of accounts available, flexibility in
                    administering accounts, and the overall compatibility with technology;
           -        529 Plan custodial arrangements, history and stability;
           -        Advisory firms that manage the assets within the 529 Plan;
           -        Disclosure documents (including fees, expenses, principal risks and other terms);
           -        State and advisory firms’ level of communication and cooperation; and
           -        Other information that U-Nest deems relevant.

  As noted above in Section A.1, during the March 11, 2019 interview with the staff, Registrant disclosed
  that the Rhode Island CollegeBound 529 Program managed by Invesco Advisers is the only investment
  vehicle currently available. When asked why other managers were not included on Registrant’s investment
  platform, Registrant disclosed that, among other reasons, the Rhode Island CollegeBound 529 Program
  was able to integrate onto Registrant’s application, while other 529 plans, such as the Vanguard 529 plan,
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 43 of 51 PageID #: 210
  United States Securities and Exchange Commission
  June 27, 2019
  Page 3
  were unable to show that their platform could integrate with Registrant’s application.

  Thus, it appears that technological compatibility with Registrant’s application is a significant element of
  the operational due diligence process, which was not disclosed to clients and potential clients. This
  information is material to clients – especially for individuals living in states where there are income tax
  benefits from contributing to its own state-sponsored 529 plan – because clients would want to know
  whether technological compatibility (which has nothing to do with the performance history of that plan,
  the quality of that plan’s investment manager, the fees charged by that plan, etc.) may have been a
  significant or determinative factor as to why Registrant’s operational due diligence review did not approve
  certain 529 plans to be on Registrant’s platform.

  Registrant’s failure to disclose to clients, that technological compatibility with Registrant was a significant
  factor in its due diligence process when selecting 529 plans to offer to clients, is inconsistent with Section
  206 of the Advisers Act. Registrant should take corrective action(s) that it considers appropriate to address
  this deficiency; inform the staff of the corrective action(s) it is taking in response to the deficiency; and
  provide documentation of such corrective action(s) to the staff.

  U-Nest’s Response: U-Nest does not believe that it acted inconsistent with Section 206 of the Advisers
  Act in that the Form ADV Part 2A did disclose the “overall compatibility with technology” was a factor in
  U-Nest’s review of managers. However, U-Nest has updated its disclosure to emphasize the significance
  of the technological compatibility factor in its due diligence process. Please see the Item 6 of the enclosed
  Form ADV Part 2A.



          3. Information Processing and Reporting - Misstatements and/or Omissions in Form ADV

  …Inconsistent with 17 C.F.R. Part 279.1, Registrant filed a Form ADV, Part 2B that listed the CFA
  professional designation for Ms. Yudina, but failed to include a sufficient explanation of the minimum
  qualifications required for the CFA charter. Registrant should take corrective action(s) that it considers
  appropriate to address this deficiency; inform the staff of the corrective action(s) it is taking in response to
  the deficiency; and provide documentation of such corrective action(s) to the staff.

  U-Nest’s Response: U-Nest has added the following disclosure to Form ADV, Part 2B:

          Chartered Financial Analyst (CFA) charter is a professional designation established in 1962
          and awarded by CFA Institute. To earn the CFA charter, candidates must pass three
          sequential, six-hour examinations over two to four years. The three levels of the CFA
          Program test a wide range of investment topics, including ethical and professional
          standards, fixed-income analysis, alternative and derivative investments, and portfolio
          management and wealth planning. In addition, CFA charterholders must have at least
          four years of acceptable professional experience in the investment decision-making
          process and must commit to abide by, and annually reaffirm, their adherence to the CFA
          Institute Code of Ethics and Standards of Professional Conduct.

  Please see the enclosed Form ADV Part 2B.
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 44 of 51 PageID #: 211
  United States Securities and Exchange Commission
  June 27, 2019
  Page 4
          4. Rule 206(4)-1(a)(5) under the Advisers Act – Performance Advertising and Marketing –
              Misleading Statements

  Advertisements are subject both to the general antifraud provisions in Section 206 and to specific
  prohibitions and restrictions under Rule 206(4)-1. Rule 206(4)-1(a)(5) (the "Advertising Rule") under the
  Advisers Act prohibits an investment adviser from publishing, circulating, or distributing, directly or
  indirectly, any advertisement that contains any untrue statement of a material fact, or that is otherwise
  false or misleading.

  Registrant discloses in the footnotes of its website, https://u-nest.com, the following information “[t]his
  website is operated by U‑Nest Holdings LLC, an SEC Registered Investment Advisor and a member of
  FINRA.”

  Under FINRA Rule 0160(b)(10),1 “[t]he term ‘member’ means any individual, partnership, corporation or
  other legal entity admitted to membership in FINRA under the provisions of Articles III and IV of the FINRA
  By-Laws.” Article III of the FINRA By-Laws (section 1, paragraph (a)2 states that “[a]ny registered broker,
  dealer, municipal securities broker or dealer, or government securities broker or dealer authorized to
  transact, and whose regular course of business consists in actually transacting, any branch of the
  investment banking or securities business in the United States, under the laws of the United States, shall
  be eligible for membership in the Corporation….”

  Registrant does not meet the FINRA definition of an eligible “member;” Registrant is not a broker or dealer
  as specified in Article III of the FINRA By-Laws. As such, Registrant’s statement on its website that it is a
  “member of FINRA” is false.

  Registrant violated the Advertising Rule because it is false to claim that Registrant is a “member of FINRA.”
  Registrant should take corrective action(s) that it considers appropriate to address this deficiency; inform
  the staff of the corrective action(s) it is taking in response to the deficiency; and provide documentation of
  such corrective action(s) to the staff.

  U-Nest’s Response: The website footnote was revised on 6/22/2019 to state:

            This website is operated by U‑Nest Holdings LLC, an SEC Registered Investment Adviser.
            Registration as an investment adviser with the SEC does not imply a certain level of skill
            or training. In addition, the information on this website has not been approved or verified
            by the SEC or by any state securities authority.…

  Please see the enclosed screenshot of the website page.

            5. Rule 206(4)-1(a)(1) - Performance Advertising and Marketing - Failure to Comply with the
               Testimonial Rule

  Advertisements are subject both to the general antifraud provisions in Section 206 and to specific
  prohibitions and restrictions under Rule 206(4)-1. Rule 206(4)-1(a)(1) (the "Testimonial Rule") states that


  1
      http://finra.complinet.com/en/display/display_main.html?rbid=2403&element_id=5456
  2
      http://finra.complinet.com/en/display/display_main.html?rbid=2403&element_id=4604
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 45 of 51 PageID #: 212
  United States Securities and Exchange Commission
  June 27, 2019
  Page 5
  it shall constitute a fraudulent act for an investment adviser to distribute an advertisement which refers,
  directly or indirectly, to any testimonial of any kind concerning the investment adviser or concerning any
  advice, analysis, report or other service rendered by such investment adviser.

  As of May 8, 2019, Registrant’s website included three testimonials next to what appears to be 5-star
  reviews:

       -    So convenient! I was able to sign up with kids in the room, which is a super important
            aspect! – Jeff
       -    Very easy and quick! Love being able to see the amount my child will have by the time
            she is in college! – Tanya
       -    Very practical application that shows you a long-term planning. I now have peace of
            mind when it comes to saving for my kids’ college! – Mark

  The three testimonials refer directly to the services rendered by Registrant. Registrant violated the
  Testimonial Rule because it referred to testimonials of advisory clients in its advertisements/website.
  Registrant should take corrective action(s) that it considers appropriate to address this deficiency; inform
  the staff of the corrective action(s) it is taking in response to the deficiency; and provide documentation of
  such corrective action(s) to the staff.

  U-Nest’s Response: U-Nest has removed the client comments from its website as of 6.22.2019. Please see
  the enclosed screenshot of the website homepage.


           6. Rule 206(4)-7(a) under the Advisers Act - Compliance and Internal Controls

  Rule 206(4)-7(a) (the "Compliance Rule") under the Advisers Act requires registered investment advisers
  to adopt and implement written policies and procedures reasonably designed to prevent violations of the
  Advisers Act by the adviser or any of its supervised persons. Each adviser should identify conflicts and other
  compliance factors creating risk exposure for the firm and its clients in light of the firm’s particular
  operations, and then design policies and procedures that address those risks. The Commission expects that
  an adviser’s policies and procedures, at a minimum, address a standard set of operations to the extent
  that they are relevant to the adviser including, but not limited to: “[t]he accuracy of disclosures made to
  investors, clients, and regulators”; “[s]afeguarding of client assets from conversion or inappropriate use
  by advisory personnel”; and “[m]arketing advisory services.”5

  Registrant does not appear to have adopted and implemented written policies and procedures reasonably
  designed to prevent violations of the Advisers Act by the adviser or its supervised persons. It does not
  appear that Registrant has designed policies and procedures that address certain risks for the firm and its
  clients in light of the firm’s particular operations.

  The staff noted that the Compliance Manual omitted policies and procedures specifically related to a
  number of areas including, but not limited to:

       -    The accuracy of disclosures made to investors, clients, and regulators, including account
            statements and advertisements;
       -    The accurate creation of required records and their maintenance in a manner that secures them
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 46 of 51 PageID #: 213
Case 1:19-cv-00659-WES-PAS Document 6-4 Filed 12/20/19 Page 47 of 51 PageID #: 214




 Exhibit C-8
       Case
12/19/2019      1:19-cv-00659-WES-PAS      Document
                                 U-Nest Helps              6-4
                                              Impatient, And      FiledParents
                                                             Tech-Astute, 12/20/19    Page
                                                                               Open 529 College48 of 51
                                                                                                Savings    PageID #: 215
                                                                                                        Plans




                 1,533 views | Nov 12, 2019, 12:13pm



                 U-Nest Helps Impatient, And Tech-
                 Astute, Parents Open 529 College
                 Savings Plans
                              Tom Groenfeldt Contributor
                              Enterprise Tech
                              I write about finance and technology.




                 Bankrate says that American families are missing an estimated benefit of $237 billion for
                 future educational savings because they’re not using 529 college savings plans effectively,
                 citing a report from Morningstar.

                 Ksenia Yudina, founder and CEO of U-Nest, has set out to do something about that.
                 Formerly a vice president at Capital Group/American Funds, the largest 529 provider in
                 the U.S., she has launched a way for families to use the 529 plan to save for their
                 children’s education with a mobile phone. She discussed her company at Money2020
                 which she attended with Peter Mansfield, U-Nest’s chief marketing officer.




                                                    We've updated our Privacy Statement. Click here to learn more.


https://www.forbes.com/sites/tomgroenfeldt/2019/11/12/u-nest-helps-impatient-and-tech-astute-parents-open-529-college-savings-plans/#6b0cc91d29ee   1/4
       Case
12/19/2019      1:19-cv-00659-WES-PAS      Document
                                 U-Nest Helps              6-4
                                              Impatient, And      FiledParents
                                                             Tech-Astute, 12/20/19    Page
                                                                               Open 529 College49 of 51
                                                                                                Savings    PageID #: 216
                                                                                                        Plans




                 Ksenia Yudina, founder and CEO of U-Nest   COURTESY U-NEST




                 Q What does your company do?

                 A We have developed the first mobile app that helps parents set up and manage 529
                 college savings plans. What used to take eight hours of time to research we put into five
                 minutes.

                 Q Why?

                 A I came up with this idea basically based on both my personal and professional
                 experience. I graduated from an MBA program (UCLA’s Anderson School of
                 Management) $180,000 in debt, and that’s not the most expensive MBA program.

                   Today In: Innovation
                                                 We've updated our Privacy Statement. Click here to learn more.


https://www.forbes.com/sites/tomgroenfeldt/2019/11/12/u-nest-helps-impatient-and-tech-astute-parents-open-529-college-savings-plans/#6b0cc91d29ee   2/4
       Case
12/19/2019      1:19-cv-00659-WES-PAS      Document
                                 U-Nest Helps              6-4
                                              Impatient, And      FiledParents
                                                             Tech-Astute, 12/20/19    Page
                                                                               Open 529 College50 of 51
                                                                                                Savings    PageID #: 217
                                                                                                        Plans

                 Q But you were already working at a leading 529 provider, so why leave to start your own
                 company?

                 A I worked with high net worth families, over $5 million, and they were using 529. It’s a
                 top priority for them and everyone likes saving on taxes, but they aren’t the ones who
                 need it most. A lot of my friends started forming families and approached me with the
                 same question — how can we be set up a college fund?

                 Q So why not sign them up at Capital Group?

                 A We dealt with a lot of people who work with or as a financial advisors. The advisors
                 would create a 16-page doc and send it to clients by FedEx for a signature. When I
                 suggested something like that to my friends, they pushed back and said they used
                 Robinhood and mobile banking, what’s wrong with 529 plans that they are still on
                 paper? They wanted to take advantage of it, but it’s so confusing and complex and they
                 didn’t have time to do all the research.

                 Q How did you get it off the ground?

                 A I funded the beginning myself with over $160,000, and an angel investor who knew
                 me put in $300,000. We just closed a seed round with several funds.

                 Q What’s the response?

                 A Our goal was a pilot program with 1,000 families, and we reached that number pretty
                 quickly…our rating in the iOS App Store is 4.8 or 4.9, and we are about to launch
                 Android.

                 Q Who is signing up?

                 A The first clients were my personal friends and also some of my investors, because they
                 were eager to test it, and they had small kids. The feedback was that it is super simple
                 and super fast.

                 Q How are they finding out about you?

                 A Good question. About 70% of people don’t know about the 529 program, which is what
                 happens when you leave marketing to the states. Financial advisors haven't been too
                 enthusiastic because it take a lot of work and client education for not much in the way of
                 commissions.

                 Q So, are you changing any of this?

                 A By becoming this sort of digital advisor, we have been able to remove all those hurdles
                 and eliminate a lot of paperwork.

                 Q Does that make your approach attractive for financial advisor firms?

                 A Yes, a few large advisor networks are looking at it, because it provides a way to get into
                 younger households. Advisor networks have had a tough time reaching young families,
                 and some see this as a gateway product to allow advisors to sell other life-stage products.

                 Q Do your clients invest the maximum of $15,000 per year?

                                            We've updated our Privacy Statement. Click here to learn more.


https://www.forbes.com/sites/tomgroenfeldt/2019/11/12/u-nest-helps-impatient-and-tech-astute-parents-open-529-college-savings-plans/#6b0cc91d29ee   3/4
       Case
12/19/2019      1:19-cv-00659-WES-PAS      Document
                                 U-Nest Helps              6-4
                                              Impatient, And      FiledParents
                                                             Tech-Astute, 12/20/19    Page
                                                                               Open 529 College51 of 51
                                                                                                Savings    PageID #: 218
                                                                                                        Plans

                 A. The average is $200 a month, but mostly we want people to be consistent, even if it’s
                 as little as $25. They can set it up to be an automatic payment and then adjust the asset
                 allocation based on the age of the student, becoming more conservative as the time for
                 college gets closer.

                 Q Are you using it?

                 A Yes. I have three kids, so I tried out several plans as part of our R&D. My oldest is nine
                 and I have twins, one boy and one girl, who are 4 years old. I believe in education; I have
                 a CFA and an MBA. Education helps you be successful in life and I don’t want them to be
                 burdened by student loans.

                 Q. What else?

                 A We have a gift option so friends and relatives, like grandparents, can donate to a child’s
                 account.

                 Q What’s it like being a woman and raising funds in Silicon Valley?

                 A We could write a book. It’s not so much overt sexism but insidious reactions where
                 people are overly nice. But they have also asked Peter about my “coachability”, which he
                 says no one ever asked him about a male CEO. In one funding meeting, when Peter
                 stepped out the VC turned and asked how the company had discovered me. I’m the CEO,
                 I said. He was shocked.

                 Q Was this a surprise?

                 A I didn't know how hard it was going to be, but I have found out that only 2% of women
                 get money from venture funds. I spend a lot of time in meetings, and frequently the
                 business relationship questions go to Peter and the personal questions go to me.

                 Q Has attending Money2020 helped?

                 A We are at a fintech conference and instead of having women in events, they have
                 separate events for women. I favor inclusion. One reason women have less access to
                 capital is because we are not as networked as the guys. We need to be qualified based on
                 our credentials and what have we have achieved in life, and not on gender.

                 Follow me on Twitter. Check out my website.

                         Tom Groenfeldt


                 I like the pace of technology, especially in ﬁnance where it can move so fast. I'm on Jay Palter's list of
                 ﬁntech inﬂuencers to follow in 2018, although it takes a bi... Read More




                                               We've updated our Privacy Statement. Click here to learn more.


https://www.forbes.com/sites/tomgroenfeldt/2019/11/12/u-nest-helps-impatient-and-tech-astute-parents-open-529-college-savings-plans/#6b0cc91d29ee   4/4
